ACCEPTED
                                                                                              03-14-00774-CV
                                                                                                      7945029
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                       11/23/2015 11:04:41 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                          NO. 03-14-00774-CV
         ____________________________________________________
                                                                          FILED IN
                 IN THE THIRD COURT OF APPEALS 3rd AUSTIN,
                                                         COURT OF APPEALS
                                                                 TEXAS
                          AT AUSTIN, TEXAS          11/23/2015 11:04:41 AM
         ____________________________________________________
                                                       JEFFREY D. KYLE
                                                                           Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director,
                 Appellants/Cross-Appellees,

                                           v.

                     ELLEN JEFFERSON, D.V.M.,
                        Appellee/Cross-Appellant.
         ____________________________________________________

   On Appeal from the 127th Judicial District Court of Travis County, Texas
                       Cause No. D-1-GN-14-000287
                 The Honorable Gisela D. Triana presiding
         _________________________________________________

           APPELLEE/CROSS-APPELLANT’S RESPONSE TO
             THE TBVME’S SUGGESTION OF MOOTNESS
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Ellen Jefferson, D.V.M., submits this response to Appellants’/Cross-Appellees’

Suggestion of Mootness, respectfully requesting that the Court reject this tactical and

tardy effort by Texas Board of Veterinary Medical Examiners’ (the TBVME or the

Board) and its Executive Director (Oria) to avoid judicial review of the three-year

ultra vires enforcement campaign they have waged against her.




                                           1
                                          INTRODUCTION

        Having recently dismissed charges against Dr. Jefferson, the TBVME maintains

that Dr. Jefferson’s cross-appeal should be dismissed as moot, while the Board’s own

appeal continues.1 But this Court has made clear that declaratory judgment claims,

such as those that are subject of Dr. Jefferson’s cross-appeal, are “not moot when a

party voluntarily abandons the conduct at issue without any binding admission or

extrajudicial action that would prevent a recurrence of the challenged action.”2

        As Dr. Jefferson will recount below, the Board steadfastly refuses to cross this

line of no return. Three years, two trials, and one appeal into the contest, the Board

presumes it enjoys the prerogative to call a Mulligan on the whole match. But the

Board’s procedures for starting the contest all over again—including the appeal it is

prosecuting—mean this controversy is no less “live.”3 Indeed, instead of mootness,

what the Board’s recent actions demonstrate is the legitimacy and necessity of her

declaratory judgment claims.

        Dr. Jefferson therefore respectfully requests that the Court reject the TBVME’s

suggestion of mootness and proceed to the merits of the case.




1
      See Appellants’/Cross-Appellees’ Suggestion of Mootness at 3 (Nov. 5, 2015) (TBVME’s
Suggestion of Mootness).
2
        Bexar Metro Water Dist. v. City of Bulverde, 234 S.W.3d 126, 131 (Tex. App.—Austin 2007, pet.
denied) (internal quotations omitted) (emphasis added).
3
        Id.
                                                   2
                                    STATEMENT OF THE CASE

A.      The TBVME and the Fractious Relationship between Traditional
        Clinical Veterinarians and Shelter Practitioners

        The TBVME is made up of nine members, six practicing veterinarians and

“three members who represent the public” (currently two lawyers and a rancher/real

estate broker).4 Like other professional boards, the TBVME is not subject to active

supervision by any independent state agency. As the United States Supreme Court

recently observed, even when such boards’ intentions are earnest, there is a “structural

risk of market participants’ confusing their own interests with the State’s policy

goals.”5

        Although it is self-evident that euthanizing greater numbers of dogs and cats

will not improve the profession’s demand curve, many clinical veterinarians grumble

about shelters generally and no-kill shelters especially.6 A survey in 2012 found that 54

percent believe shelters compete with them and only 41 percent support shelters.7


4
        TEX. OCC. CODE § 801.051.
5
         North Carolina State Board of Medical Examiners v. FTC, ___ U.S. ___, 113 S Ct. 1101, 1114,
191 L. Ed. 2d 35 (2015); see also id. (“[w]hen a State empowers a group of active market participants
to decide who can participate in its market, and on what terms, the need for supervision is
manifest.”); Teledoc, Inc. v. Texas Medical Board, 453 S.W.3d 606, 622 (Tex. App.—Austin 2014, pet.
filed) (the relevant concern under our Constitution and laws “is the risk that agencies—whose
legitimate authority and very existence must derive from law and not merely perceived
“expediency” —will stray from their legal limitations (perhaps with the best of individual intentions,
but exceeding them nevertheless) through what federal courts have aptly termed a “tyranny of small
decisions” that substantively assert Executive or Legislative power over the citizenry through forms
calculated to avoid the meaningful checks and balances the Framers intended the Judiciary to
provide.”).
6
       See, e.g., Kristi Reimer, Editor, The War between Shelters, Veterinarians Needs to End, Nov. 1,
2014, DVM360 Magazine.
                                                     3
B.     Two Brief Points about the Owner Exemption and Chapter 828 of the
       Texas Health and Safety Code

       Dr. Jefferson’s merits briefs explain the owner exemption, which is at the

center of this litigation, and she will not burden the record by revisiting the subject

here except to point out that her reliance on it was merely in keeping with the widely-

held view that it is a regulatory safe harbor for shelters.8

       In Texas, the Legislature attempted to even more clearly stake out territory for

shelter veterinarians while protecting clinical practitioners’ traditional market. Chapter

828 of the Health and Safety Code, which governs the operations of “releasing

agencies” (shelters placing pets for adoption),9 spells out the work veterinarians must

do as well as the work they cannot do:



7
        See Brendan Howard, Shelters and Veterinarians: The Problem with Cats, VET. ECON., Jan. 1,
2013), available at http://veterinarybusiness. dvm360.com/(last visited Nov. 19, 2015).
8
        See, e.g., LILA MILLER AND STEPHEN ZAWISTOWSKI, SHELTER MEDICINE FOR
VETERINARIANS AND STAFF at 65 (2d ed. 2013) (“[m]any, if not every state’s practice act has [such]
an exemption for owners of animals.”); AVMA MODEL VET. PRAC. ACT § 6(9), cmt. to section 6
(2013) (exempting care or treatment by “an owner of an animal and any of the owner’s regular
employees” and noting that the exemption “has been a common practice for states”).
9
        TEX. HEALTH AND SAFETY CODE § 828.001(2) (“‘Releasing agency’ means a public or
private animal pound, shelter, or humane organization. The term does not include an individual who
occasionally renders humane assistance or shelter in the individual’s home to a dog or cat.”), id. §
828.002 (“Except as provided by Section 828.013, a releasing agency may not release a dog or cat for
adoption unless the animal has been sterilized or the release is made to a new owner who signs an
agreement to have the animal sterilized.”); id. § 828.013 (“This chapter does not apply to: (1) a dog
or cat that is claimed from a releasing agency by a person who already owns the animal; (2) a
releasing agency located in a municipality that has in effect an ordinance providing standards for dog
and cat sterilization that exceed the requirements provided by this chapter; (3) an institution of
higher education that purchases or otherwise procures a dog or cat for the purpose of biomedical
research, testing, or teaching; or (4) a releasing agency located in: (A) a county with a population of
20,000 or less; or (B) a municipality with a population of 10,000 or less.”).

                                                   4
       Sec. 828.012. SURGERY AND OTHER VETERINARY SERVICES.

       (a) Surgery or nonsurgical sterilization performed in accordance with
       this chapter must be performed by a veterinarian or a full-time student
       of an accredited college of veterinary medicine as provided by Chapter
       801, Occupations Code.

       (b) A veterinarian employed by a releasing agency may not perform
       nonemergency veterinary services other than sterilization on an animal
       that the releasing agency knows or should know has an owner.
       However, this subsection does not prevent a veterinarian employed by a
       releasing agency from performing veterinary services on an animal
       whose owner is indigent.10

C.     The Board on the Owner Exemption and Dr. Jefferson—the Before and
       After Picture

       According to the Board, events in the underlying administrative proceeding

subsequent to “the filing of Dr. Jefferson’s cross-appeal” prompted it to drop charges

against Dr. Jefferson.11 But the cited events shed no light on the Board’s timing or

reasons. To be sure, there was a mediation, but it did not produce a settlement, and

the administrative judge did make a preliminary ruling in Dr. Jefferson’s favor, but

that decision was issued some eight months before the Board’s dismissal of charges

and suggestion of mootness (and five months prior to the parties’ merits briefs).12

       What is clear is that the Board’s position on jurisdiction over Dr. Jefferson

remains unchanged. Eight months after the ALJ’s decision, the Board filed its Self-

10
       Id. § 828.001(2)(a) & (b); see also id. § 828.001(2)(c) (“A person associated with a releasing
agency may not interfere with the independent professional judgment of a veterinarian employed by
or under contract with the releasing agency.”).
11
       TBVME’s Suggestion of Mootness ¶¶ 2-3.
12
       Compare id. with Exhibit D to the TBVME’s Suggestion of Mootness.

                                                  5
Evaluation Report with the Texas Sunset Commission (Exhibit A hereto).13 In that

report, which is now undergoing review by the Sunset Commission Staff, the Board

repeatedly takes issue with shelters, Dr. Jefferson, and the ALJ’s preliminary ruling,14

and between scathing accounts of the now-dismissed charges against her, the Board

makes its position on jurisdiction over her shelter work clear:

       The Board’s position is that Dr. Jefferson, as a licensed veterinarian who is
       practicing veterinary medicine on animals, is regulated by the Board and subject
       to the standard of care requirements.15

       Just as the Board claims jurisdiction over her Dr. Jefferson’s shelter work

before the Sunset Commission, it has never retreated from that position in the SOAH

proceedings or before this Court, much less made a “binding admission” that Dr.

Jefferson’s work falls within the owner exemption.16

       Nor has the TBVME taken any “extrajudicial action that would prevent a

recurrence of the challenged action.”17 The day after the Board filed its suggestion of

mootness, Dr. Jefferson wrote to point out the need for such a measure and propose

mutual covenants regarding her SAPA work, a draft of which she provided (Exhibit




13
         See Texas Board of Veterinary Medical Examiners Self-Evaluation Report, September 2015,
available at http://www.veterinary.texas.gov/news.php (last visited Nov. 21, 2015).
14
       Id. at 7-8, 39-40, and 48-49.
15
       Id. at 9 (highlighting added).
16
       Bulverde, 234 S.W.3d at 131 (internal quotations omitted).
17
       Id. (internal quotations omitted).

                                                 6
B hereto).18 The Board declined to explore mutually agreeable terms, and it did not

propose any alternative “extrajudicial action” in their stead (Exhibit C).19

        Dr. Jefferson also pointed out the Board’s pending investigation of another

SAPA veterinarian, and the fact that many of the Board’s prior charges against Dr.

Jefferson were based on the supposed acts of a subordinate veterinary professional at

SAPA (Exhibit D).20 That investigation has not been dropped. And, although the

Board professes to have closed two investigations against Dr. Jefferson “due to lack

of evidence,”21 there is nothing in the Board’s enabling act or rules that prohibits it

from reversing tack and pursuing those matters.

                                  ARGUMENT AND AUTHORITY

        In a declaratory judgment action, the standard for determining whether a

defendant’s voluntary conduct has mooted a case is “stringent”—the defendant must

show it is “‘absolutely clear that the allegedly wrongful behavior could not reasonably

be expected to recur.’”22 The United States Supreme Court has explained this heavy




18
    Letter from David P. Blanke, Attorney for Dr. Jefferson, to Ted A. Ross, Attorney for the
TBVME (Nov. 6, 2015) (quoting Bulverde, 234 S.W.3d at 131) (emphasis omitted)).
19
        E-mail from Ted A. Ross to David P. Blanke TBVME (Nov. 16, 2015).
20
        E-mail from David P. Blanke to Ted A. Ross (Nov. 10, 2015).
21
        Exhibit D to the TBVME’s Suggestion of Mootness.
22
       Bulverde, 234 S.W.3d at 131 (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
528 U.S. 167, 189, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)).

                                                     7
burden is imposed on defendants “because otherwise they would simply be free to

‘return to [their] old ways’ after the threat of a lawsuit had passed.”23

        Thus, for example, in Del Valle Independent School District v. Lopez, this Court held

that a challenge to the constitutionality of a district’s at-large electoral system was not

moot despite the district’s voluntary abandonment of the at-large system:

        Without a declaration by the court or an admission by Del Valle that the
        at-large system was unconstitutional, Del Valle was free to return to the
        at-large system. Therefore, because Del Valle refused to admit that the
        at-large system was unconstitutional, a declaration by the court that the
        system was unconstitutional was essential to Appellees’ purpose: the
        elimination of the at-large system and the substitution of a single-
        member system.24

        Rather than provide evidence “that the allegedly wrongful behavior could not

reasonably be expected to recur,’”25 the TBVME points to its dismissal of the SOAH

proceedings and its letters to Dr. Jefferson professing to close two investigations.26

23
       Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 72, 104 S. Ct. 373, 78 L. Ed. 2d 58 (1983)
(quoting United States v. W.T. Grant Co., 345 U.S. 629, 632, 633, 73 S. Ct. 894, 97 L. Ed. 1303 (1953)).
24
          863 S.W.2d 507, 511 (Tex. App—Austin 1993, writ denied). Bulverde, 234 S.W.3d at 131
(“BexarMet contends it has voluntarily taken actions that moot Bulverde’s and GBRA’s justiciable
interest. However, while BexarMet has withdrawn its petition to compel water from GBRA, the
withdrawal was without prejudice to refiling, and BexarMet has not demonstrated that there is no
reasonable expectation that it would refile. In addition, while BexarMet has cancelled its planned
acquisition of four water systems in Comal County and withdrawn its application at the TCEQ
seeking approval of the acquisition, BexarMet has not demonstrated that there is no reasonable
expectation that it would resume its plans. We conclude that BexarMet has failed to demonstrate
that it is “absolutely clear that the allegedly wrongful behavior could not reasonably be expected to
recur.”); compare Kountze Ind. Sch. Dist. v. Matthews, No. 09-13-00251-CV, 2014 Tex. App. LEXIS
4951, *12-*16 (Tex. App.—Beaumont May 8, 2014, pet. filed) (discussing the combination of
judicial admissions in litigation and a formally adopted policy that satisfied the mootness standard).
25
       Bulverde, 234 S.W.3d at 131 (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
528 U.S. 167, 189, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)).
26
        TBVME’s Suggestion of Mootness at 2-3.

                                                     8
But, in dropping the SOAH charges, neither the TBVME and nor Oria made any

“binding admission” that Dr. Jefferson’s SAPA work falls within the owner

exemption and is therefore outside Board’s jurisdiction.27

       As for “extrajudicial action that would prevent a recurrence of the challenged

action,”28 it is self-evident that, without any statutory or contractual restriction

prohibiting it from reversing course, the TBVME’s letters closing the investigations

against Dr. Jefferson fall far short.

       Additionally, the Board’s pending investigation against another SAPA

veterinarian provides it with a ready vehicle for such charges even without reversing

tack. Finally, the Board’s effort to resurrect two rules used to charge Dr. Jefferson

provides the Board with potentially an additional vehicle for prosecuting her again. In

short, Dr. Jefferson’s appeal is not moot.




27
       Bulverde, 234 S.W.3d at 131.
28
       Id. (internal quotations omitted).

                                             9
                                 PRAYER FOR RELIEF

      For these reasons, Dr. Jefferson respectfully requests that (a) the Court deny

the Board’s request to dismiss her cross-appeal, and (b) grant her such other and

further relief to which she has shown herself entitled.

                                     Respectfully submitted,

                                     EWELL, BROWN & BLANKE LLP




                                     ____________________________________
                                     David F. Brown
                                     State Bar No. 03108700
                                     dbrown@ebblaw.com
                                     David P. Blanke
                                     State Bar No. 02453600
                                     dblanke@ebblaw.com
                                     111 Congress Avenue, 28th Floor
                                     Austin, Texas 78701
                                     512.770.4000
                                     877.651.6384 (fax)

                                     Ryan Clinton
                                     State Bar No. 24027934
                                     rdclinton@dgclaw.com
                                     DAVIS, GERALD & CREMER, P.C.
                                     111 Congress Ave., Suite 1660
                                     Austin, Texas 78701
                                     512.537.9938
                                     432.687.1735 (fax)

                                     Attorneys for Appellee/Cross-Appellant
                                     Ellen Jefferson, D.V.M.




                                           10
                             CERTIFICATE OF SERVICE

       I certify that on November 23, 2015, I e-mailed this document to Ted. A. Ross,
Assistant Attorney General, counsel of record for the TBVME and Oria
(ted.ross@texasattorneygeneral.gov).




                                       __________________________
                                       David P. Blanke




                                         11
EXHIBIT A
Texas Board of Veterinary Medical Examiners


           Self-Evaluation Report





              September 2015

TABLE OF CONTENTS


I.      Agency Contact Information.................................................................................................. 1


II.     Key Functions and Performance ............................................................................................ 1


III.    History and Major Events..................................................................................................... 13


IV.     Policymaking Structure ........................................................................................................ 16


V.      Funding ................................................................................................................................ 21


VII. Guide to Agency Programs .................................................................................................. 27


VIII. Statutory Authority and Recent Legislation......................................................................... 42


IX.     Major Issues ......................................................................................................................... 46


X.      Other Contacts ..................................................................................................................... 50


XI.     Additional Information ........................................................................................................ 53


XII. Agency Comments ............................................................................................................... 57


Attachments ................................................................................................................................ 58

Texas State Board of Veterinary Medical Examiners

                                                                                     Self-Evaluation Report


                                       Self-Evaluation Report

I.    Agency Contact Information

                         Texas State Board of Veterinary Medical Examiners

                                     Exhibit 1: Agency Contacts


                                                        Telephone &
                      Name           Address                                     Email Address
                                                        Fax Numbers
 Agency Head                  333 Guadalupe
                    Nicole                             512-305-755
                              Ste. 3-810                                  nicole@veterinary.texas.gov
                    Oria                               512-305-7574
                              Austin, TX 78701
     Agency’s                 333 Guadalupe
                    Kate                               512-305-7555
      Sunset                  Ste. 3-810                                  kate@veterinary.texas.gov
                    Fite                               512-305-7574
      Liaison                 Austin, TX 78701
Exhibit 1: Agency Contacts


II. Key Functions and Performance

A.    Provide an overview of your agency’s mission, objectives, and key functions.

Mission
The mission of the Texas Board of Veterinary Medical Examiners is to establish and enforce policies
to ensure the best possible quality of veterinary and equine dental provider services for the people of
Texas.

The Board's principal purpose is to ensure that the citizens of Texas have the services of veterinarians,
equine dental providers, and licensed veterinary technicians who have demonstrated the ability to meet
or exceed established minimum qualifications to enter practice in this state and to hold those licensees
accountable to abide by the laws of the state and the rules of the Board. The Board currently regulates
approximately 8,049 veterinarians; 48 equine dental providers; and 497 licensed veterinary technicians.
These figures are as of August 31, 2014. An additional 966 technicians were licensed after September
1, 2014, with a total of 1,463 veterinary technicians licensed since the licensing program began in 2013.
Although the Board provides direct services to these licensees, the Board’s primary responsibility is
to protect the public by assuring professional standards and accountability of those who provide
veterinary and equine dental services to Texas citizens. The agency is organized by function, rather
than by license type, to increase the efficiency of operations.

Key functions:

Licensing:

The Licensing and Examination Division (referred to as Licensure System in the General
Appropriations Act “GAA”) is charged with ensuring that only those persons who have demonstrated
the ability to meet or exceed the minimum qualifications required to be a licensed veterinarian,
veterinary technician, or equine dental provider in the state of Texas, enter the practice and provide

September 2015                                     1            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


veterinary and equine dental services to Texas’ citizens. As of September 1, 2011, the Board has
statutory authority to license individuals who perform dentistry on equines, as Equine Dental
Providers (EDP), and as of September 1, 2013, the Board has statutory authority to license veterinary
technicians who may earn a license as a Licensed Veterinary Technician (LVT).

This division provides the following services: Application Processing, Consumer Services, and
Licensing/Examinations.

Application Processing and Consumer Services has three functions: 1) assisting applicants in pre-
licensure; 2) registration of licenses; and 3) providing information to consumers. Staff review
applications for completeness and communicate with the individual about missing documentation and
the status of their applications. In addition, they assure that individuals who are licensed as
veterinarians, licensed veterinary technicians, and equine dental providers have the minimum
professional character and basic educational preparation necessary to practice safely. The division is
responsible for answering questions related to all aspects of licensing. In addition, the division is
responsible for all maintenance requirements on licenses, and cancellation of licenses when the
required fees are not paid or the forms are not filed.

Licensing/Examinations includes administering exams and licenses for veterinarians, veterinary
technicians, and equine dental providers. The licensing specialists examine the application content and
documentation to determine whether applicants meet requirements of the statute and rules. They may
also need to request additional documentation from applicants. For example, licensing specialists often
must review documentation from foreign countries to determine whether the applicants meet
statutory requirements. The division also creates and administers exams necessary for the various types
of licenses. Licensing specialists also provide information regarding license verifications to other states
at the request of the licensees.

Enforcement:

The enforcement program (referred to as Complaints and Action in the General Appropriations Act
“GAA”) is designed to protect consumers of veterinary services and ensure veterinarians, licensed
veterinary technicians, and equine dental providers comply with the Veterinary Licensing Act and the
Rules of Professional Conduct through the investigation of complaints and compliance inspections,
as well as the investigation of the unlicensed practice of veterinary medicine.

Approximately one half of the Board’s staff resources are devoted to the investigation and resolution
of complaints from the public about the professional conduct of licensees. The Board has a range of
disciplinary authority. Under certain circumstances, it can refuse to examine applicants, suspend,
probate suspension, and revoke licenses; issue administrative and civil penalties; and hold informal
conferences concerning alleged violations of the Veterinary Licensing Act and Board Rules. Timely,
competently performed complaint investigations are perhaps the most direct consumer services the
Board staff performs. The goal for the average number of days to resolve complaints is 180 days. We
continue to believe that this is a worthy goal to achieve.

The Board has four functions that comprise the enforcement division: Investigations, Litigation,
Enforcement Support, and Compliance.

Enforcement Support staff are located at the headquarters/Austin office and receive and process
complaints and provide support for investigative work.

September 2015                                      2             Texas Board of Veterinary Medical Examiners
                                                                                    Self-Evaluation Report




Investigative staff complete an initial review of complaints to determine if an investigation should be
opened. Following an investigation, for medical cases, the investigative file is sent to two veterinary
Board members for their review of a possible violation of standard of care. For non-standard of care
cases, enforcement staff reviews the case.

Another critical dimension to the regulatory role is conducting compliance inspections. The Board's
compliance inspection program is a valuable tool not only to ensure standards are met, but also to
educate licensees and reduce violations and subsequent complaints. Fiscal Year 2013 ended with 605
on-site inspections and 286 by mail. Fiscal Year 2014 had 605 on-site inspections and 231 by mail.

General Counsel’s Office
	
The General Counsel’s office includes the General Counsel, one staff attorney, and one legal assistant.

The General Counsel’s office represents the Board in legal matters and provides legal counsel and

support to the Board members and Board staff. 


Specifically, the department works with the Enforcement Division to complete disciplinary matters.
It provides legal counsel to the Enforcement and Licensure Divisions to assist with the review of cases
and licensing applications. The department prosecutes cases against licensees, license applicants, and
unlicensed persons, who have violated the Texas Veterinarian Licensing Act or related Board Rules.
Attorneys may resolves cases informally after such cases are reviewed at either a Staff Conference
and/or an Informal Conference (“IC”) through proposed agreed orders or proposed cease and desist
orders. The attorneys represent the Board during ICs and during Temporary Suspension proceedings.
This department further initiates and prosecutes formal complaints on behalf of the Board through
the formal adjudicative process at the State Office of Administrative Hearings (“SOAH”), including
conducting legal research and preparing all legal pleadings.

The General Counsel’s office provides support to the Office of the Attorney General in administrative
appeals and all matters involving the support and defense of the law and Board Rules and policies.
The General Counsel’s office is responsible for Board rule and policy making including legal support
for new rule initiatives, amendments, and repeals to Board rules. The department provides legal
counsel for drafting bills and amendments for legislative consideration; works with and counsels the
Board’s Public Information Officer to properly respond to open record requests; provides counsel to
the Board and Board staff regarding the legal interpretation of statutes, rules, and policies; and
conducts legal research.

The General Counsel’s office also regularly interacts with the public concerning questions on legal
matters, including the Texas Veterinary Licensing Act, the Board’s Rules, and other applicable statutes
and rules governing state government functions, such as the Texas Public Information Act and Open
Meetings Act.

This department also advises Board staff regarding personnel and contract matters.

Administration

The remainder of the Board’s functions are performed by the remaining staff members of the Board
in two divisions, Executive (including board administration, human resources, public information
requests, including information regarding disciplinary actions, and website revisions) and Finance


September 2015                                     3           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


(including Information Technology “IT”). These two divisions provide the direction and support
needed to operate the agency on a daily basis.

In addition, the Board establishes standards for monitoring the continued competency of licensees
practicing within their scope of practice, facilitating public input regarding the rulemaking process,
and making information about the rules of professional conduct of licensees available in a timely
manner.

B.	   Do your key functions continue to serve a clear and ongoing objective? Explain why
      each of these functions is still needed. What harm would come from no longer
      performing these functions?

Each of the Board’s key functions continue to be necessary. Enforcement of both the Act and the
Rules reasonably ensures that the citizens of Texas and their pets and livestock receive care from
properly educated and licensed veterinarians, veterinary technicians and equine dental providers.
Without examination or basic knowledge and required continuing education throughout the licensee’s
career and licensure, the consumer is at risk of receiving substandard services for their animals and
businesses and harm coming to their animals and livestock.

Renewal of a license with a continuing education requirement provides for a basic, realistic monitoring
of the profession. This is complimented by regular compliance visits from staff. These compliance
visits are conducted to ensure compliance with the Act and state and federal dangerous drug and
controlled substances laws. They also are conducted for educational purposes and provide an
important link from this Board to the profession.

It is not anticipated that the mission of this Board will ever be considered accomplished, as the
profession will have to continue to be regulated and monitored to provide a reasonable assurance of
adequate services rendered to the citizens of Texas by a qualified professional whose basic, entry-level
medical knowledge has been tested, and their understanding of all current laws and rules governing
the profession on many levels is up-to-date.

With the shift to more interest by the public in the services provided to their family pets, the
importance of regulation of the profession has increased.

C.	   What evidence can your agency provide to show your overall effectiveness and
      efficiency in meeting your objectives?

The Board’s key measures for performance are directly linked to licensing, complaint resolution, and
compliance inspections. Most of the elements are linked to the defined performance measures set out
in the appropriations bill and are reported quarterly. Agency management sees the key measures for
licensing as accuracy and timeliness of license application processing, and deposits related to
application and renewal fees. Key performance measures for enforcement are average resolution time
for complaints and the number of compliance inspections conducted annually. The Board continually
meets the annual inspection performance measures and strives to continue to lower the average
resolution time for complaints resolved. Both are directly related to staff levels. There is always an
uptick in average resolution time when there is staff turnover. Compliance inspections are dependent
on adequate travel funds.




September 2015	                                    4            Texas Board of Veterinary Medical Examiners
                                                                                              Self-Evaluation Report


Each of the key measures are reported and reviewed at each Board meeting. Policy decisions are
discussed and opinions are presented to the Board.

Other evidence of our Board’s overall effectiveness and efficiency are customer service surveys that
are sent out every other year to all licensees and complainants that provide the Board with an email
address (approximately 73% of licensees). One of the past concerns of the customer service surveys
was the outdated website for the Board and over the past year, Board staff has spent time with the
Health Profession Council website designer and rolled out a new website this year. There are also
plans for further enhancements to the website for next year. Below are two examples of feedback
received from those who completed the most recent customer service survey.

            I have had a veterinary license in six states (including Texas) and I think TBVME
            employees have been the friendliest and most helpful and courteous of any of the six states
            that I have worked with.

            All of my contact with the office concerned my application process for a Texas License. I
            have Licenses in Michigan and Colorado as well and there is no comparison between the
            Texas office in terms of ease of access, quality of help & information, efficiency and
            professionalism between those offices and yours. Excellent job.

D.	 Does your agency’s enabling law continue to correctly reflect your mission, objectives,
    and approach to performing your functions? Have you recommended changes to the
    Legislature in the past to improve your agency’s operations? If so, explain. Were the
    changes adopted?

Generally the enabling law continues to reflect our mission, objectives and approach to performing
our functions. However, the exemption language found in section 801.004 of the Act has created
confusion and litigation as to its application to individuals that are actually licensed by the Act. For
example, is a licensed veterinarian's practice of veterinary medicine unregulated when he or she works
for a shelter or rescue group that owns the animals at issue? In all other professions, the professional's
practice is regulated regardless of type of practice or employer. A human doctor does not have a
different standard of care when operating on someone when working for a non-profit entity. Section
801.004 provides that an owner, employee of the owner, or designated caretaker of the animal is
exempt from the Act. Clearly the phrase "designated caretaker" could, in theory, apply to anyone who
is designated to provide care to an animal, such as a veterinarian or a person practicing veterinary
medicine without a license. To this end, it is unclear as to whether the exemption language in the Act
reflects the mission of the Board.

The Board has worked closely with the Texas Veterinary Medical Association (“TVMA”) during each
legislative session to update statutory language. In 2009, the Board recommended that TVMA support
legislation to clean up the language in the Act, including language concerning confidentiality. That
legislation did not pass. In 2011, a new group of licensees was created for Equine Dental Providers.
Also in 2011, the Board recommended legislation that did pass regarding the peer assistance program
and regarding confidential veterinary patient records. However, legislation to clean up the
confidentiality of Board records statute did not pass. In 2013, another new group of licensees was
created for Licensed Veterinary Technicians. In 2015, the Board worked with TVMA to develop


September 2015	                                         5              Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


language to resolve the clarity issue concerning the owner exemption in 801.004(1); however, no
legislation was passed.

E.	   Do any of your agency’s functions overlap or duplicate those of another state or federal
      agency? Explain if, and why, each of your key functions is most appropriately placed
      within your agency. How do you ensure against duplication with other related
      agencies?

The board’s functions in general do not overlap or duplicate those of another state or federal agency.
However, the Board is often responsible for enforcing the laws and regulations of other entities on a
day to day basis; while those other entities may address the larger cases. Specifically, the Drug
Enforcement Administration (DEA) and the Texas Department of Public Safety (DPS) have specific
laws and regulations regarding dangerous drugs and controlled substances, including the handling of
such drugs and the monitoring of their use. Both DEA and DPS rely on the Board to inspect and
oversee the veterinary population’s compliance with those laws and regulations.

The Board also works many cases where an individual is practicing veterinary medicine or equine
dentistry without a license. This offense is also a criminal offense over which local law enforcement
would have jurisdiction. The Board often finds that local law enforcement does not have either the
resources or the interest in pursuing these types of cases.

The Texas Department of State Health Services (“TDSHS”) regulates shelters. However, TDSHS’s
has verbally informed the Board that its actual jurisdiction is only over rabies issues and the
quarantining of animals within shelters. Therefore, depending on the interpretation of the exemption
language in the Act, shelters may have no regulation of their treatment of animals outside of their
treatment of rabies and communicable diseases.

In any areas where the Board’s functions overlap those of another agency or entity, generally the other
entity has criminal and administrative jurisdiction while the Board has only administrative jurisdiction.
Therefore, an overlap in administrative penalties does not typically occur.

F.	   In general, how do other states carry out similar functions?

Other states typically would also have similar overlaps regarding controlled substance issues.

All states license veterinarians and have a licensing agency similar to Texas, with some states licensing
veterinary technicians and a few states licensing equine dental providers. All states have minimum
competency requirements and standards for licensees. All states investigate complaints against
licensees, but differences exist in the number of investigations undertaken as well as enforcement
priorities. The scope of practice permitted for a license varies from state to state.

G.	 What key obstacles impair your agency’s ability to achieve its objectives?

The largest obstacle that impairs the Board’s ability to achieve its objectives is the antiquated and
unclear language in its enabling statute, the Veterinary Licensing Act. In addition, the lack of a fitness
to practice requirement is an obstacle to the Board’s ability to license individuals who are able to
provide minimum adequate veterinary care to the people of the state of Texas. Other obstacles include
the increase in the number of licensees who do not wish to be regulated at all and on the opposite
end, people demanding increased regulation and penalties for licensees.

September 2015	                                     6            Texas Board of Veterinary Medical Examiners
                                                                                        Self-Evaluation Report


H.	 Discuss any changes that could impact your agency’s key functions in the near future
    (e.g., changes in federal law or outstanding court cases).

Ellen Jefferson, D.V.M. v. Texas State Board of Veterinary Medical Examiners and Nicole Oria, in her official
capacity as Executive Director

    Dr. Jefferson is the founder and chief executive officer of San Antonio Pets Alive! (“SAPA”), a
    “no-kill” animal shelter located in San Antonio, Texas. In 2012, the Board received a complaint
    from a foster animal care provider about Dr. Jefferson’s conduct related to a dog, which had been
    fostered out by SAPA. Board staff followed its investigation procedures. The Board then filed a
    notice of hearing at State Office of Administrative Hearings (“SOAH”), alleging violations of
    Chapter 801 of the Texas Occupations Code and administrative rules. In particular, the Board
    alleged that Dr. Jefferson failed to establish a veterinary client patient relationship prior to
    diagnosing and treating the dog and prior to prescribing and dispensing medication; failed to treat
    the dog with the required minimum standard of care; failed to maintain proper patient records;
    failed to properly label medication; and engaged in a pattern of acts that indicate consistent
    malpractice, negligence, or incompetence in the practice of veterinary medicine. Dr. Jefferson
    asserts that she is exempt from the Veterinary Licensing Act and, thus, exempt from regulation in
    regard to her practice at SAPA.

    The Board’s position is that Dr. Jefferson, as a licensed veterinarian who is practicing veterinary
    medicine on animals, is regulated by the Board and subject to the standard of care requirements.
    Her actions concerning the animals at issue were not based on her position as the executive
    director of SAPA but as the veterinarian of SAPA. Further, Dr. Jefferson prescribed multiple
    dangerous drugs to an animal that she did not see or examine and about which she did not directly
    speak to the foster parent. Dangerous drugs, which were previously handed out to volunteers,
    were simply left on a porch without a label for the foster parent to pick up at some time. Dr.
    Jefferson’s position that she should be able to diagnose, treat and prescribe drugs without ever
    examining the animal has created scenarios where the treatment provided was far below accepted
    standard of care in a shelter. Further, her handling of dangerous drugs, which are now labeled as
    controlled substances, was in violation of laws and regulations and created an atmosphere for easy
    diversion and abuse by humans.

    Before the complaint could be heard by SOAH, Dr. Jefferson filed a district court case, asserting
    claims for declaratory relief under the Texas Uniform Declaratory Judgments Act (“UDJA”), as
    well as for injunctive relief, asking the court to find that the Board lacked jurisdiction to pursue a
    complaint against Dr. Jefferson. She later filed an amended petition wherein she challenged
    several Board rules under the Texas Administrative Procedure Act.

    The district court issued a final judgment which found that the court lacked jurisdiction as to Dr.
    Jefferson’s UDJA claims and that Dr. Jefferson would have to follow the administrative process,
    including going to SOAH. The court ruled that it had jurisdiction over Dr. Jefferson’s rule
    challenge and went on to uphold the validity of the Board rules in question, with the exception of
    Board Rules 573.72 and 573.80(2).

    Both parties have appealed the case to the Third Court of Appeals at Austin, Texas.

    The SOAH case proceeded to a partial hearing before SOAH in December of 2014. The
    administrative law judge (“ALJ”) found that Dr. Jefferson was a designated caretaker for the

September 2015	                                       7            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


    animals owned by SAPA and that Dr. Jefferson was the owner of the animals given her position
    with SAPA. Therefore, the Administrative Law Judge determined that Dr. Jefferson was exempt
    from the Veterinary Licensing Act for her treatment of the dog, in accordance with section
    801.004 of the Act. The Board is awaiting a hearing on the remaining issues regarding Dr.
    Jefferson’s handling of dangerous drugs and failure to cooperate with the Board.

    If Dr. Jefferson is determined to be exempt from the Act by a court, then such ruling would
    impact the Board’s treatment of veterinarians affiliated with shelters and rescue groups. As Dr.
    Jefferson was found by the ALJ to not be employed by the shelter, this outcome could impact all
    veterinarians that work with shelters in potentially any capacity. The impact could be that an entire
    group of licensees are unregulated. Further, the general public appears to believe that when a
    shelter or rescue group utilizes the services of a licensed veterinarian, then the animal is receiving
    a minimum standard of care. However, if these veterinarians are found to be exempt from the
    Veterinary Licensing Act, then they will not be required to uphold the standard of care and the
    public will be unaware.

    Further, the district court invalidated the Board’s rule providing a definition of the term
    “designated caretaker” which defined one to not include a person who cares for an animal after
    an animal has already developed a condition. If this definition continues to be invalidated, the
    Board may have great difficulty enforcing any of its laws or rules. “Designated caretaker” would
    only be given a reasonable or common definition – one who is designated to provide care.
    Therefore, any person practicing veterinary medicine without a license would likely claim (and has
    in the past) that he/she is simply a designated caretaker as the animal’s owner provided the animal
    to that individual for the individual to provide it with care. The same argument would apply to
    any veterinarian or other licensee as all such individuals are generally designated to provide care
    to an animal by its owner. This would be an absurd result, rendering the Act moot; however, it is
    certainly a possibility.

Ronald S. Hines, D.V.M. v. Bud E. Alldredge, Jr., D.V.M. in his official capacity as President of the Texas Board
of Veterinary Medical Examiners, et al.

        Dr. Hines is a Texas licensed veterinarian who created a website addressing pet health and
        care. Dr. Hines writes articles for his website. Dr. Hines also provided more targeted guidance
        and advice to specific pet owners about their specific pets. The advice included evaluating
        conflicting diagnoses or inappropriate drug prescriptions. Dr. Hines charged a fee but would
        waive the fee if owners could not afford the fee. Dr. Hines did not examine the relevant
        animals prior to advising treatment and care for those animals. Dr. Hines did not prescribe
        medication.

        Under Texas law, to practice veterinary medicine, a person must first establish a veterinary-
        client-patient relationship by examining the animal or making medically appropriate and timely
        visits to the premises on which the animal is kept. That examination must be in person. The
        Board notified Dr. Hines that he had violated Texas law by practicing veterinary medicine
        without a veterinary-client-patient relationship. Dr. Hines signed an agreed order, agreeing to
        certain penalties.

        Dr. Hines then filed suit in federal court, seeking declaratory and injunctive relief. Dr. Hines
        argued that the physical examination requirements violate his First Amendment right to free
        speech and his right to Due Process and Equal Protection under the Fourteenth Amendment.

September 2015                                         8             Texas Board of Veterinary Medical Examiners
                                                                                      Self-Evaluation Report


        The Board moved to dismiss the case. The district court dismissed the case as to Dr. Hines’
        due process and equal protection claims; however, the district court did not dismiss Dr. Hines’
        First Amendment claim. The district court found that the physical examination requirement
        “regulate[s] professional speech itself;” therefore, it was subject to the First Amendment.

        The United States Court of Appeals for the Fifth Circuit found that Dr. Hines’ services clearly
        constituted the practice of veterinary medicine. The Court further found that the physical
        examination requirement itself does not regulate speech and does not offend the First
        Amendment, even if the requirement has some impact on speech.

        Dr. Hines has filed his Petition for Writ of Certiorari with the United States Supreme Court.
        If the Supreme Court found that requiring a physical examination violated a veterinarian’s
        First Amendment rights, the practice of veterinary medicine would dramatically change.

North Carolina State Board of Dental Examiners v. Federal Trade Commission

        The North Carolina State Board of Dental Examiners (“NCSBDE”) is comprised of eight
        members. The NCSBDE is statutorily required to include six practicing dentists. The
        NCSBDE investigated non-dentists engaged in teeth whitening and issued cease and desist
        letters to such individuals warning them that teeth whitening was the practice of dentistry.

        The Federal Trade Commission filed an administrative complaint charging the NCSBDE with
        violating antitrust laws. NCSBDE asserted state-action immunity. The United States Supreme
        Court held that state-action immunity does not extend to a state board controlled by active
        market participants unless the state is actively supervising the relevant Board. The Supreme
        Court states the “active market participants cannot be allowed to regulate their own markets
        free from antitrust accountability.”

        Like the NCSBDE and other Texas regulatory agencies, the Board is also comprised by a
        majority of “active market participants.” This case may lead to a restructuring of Texas state
        regulatory agencies.

Teladoc, Inc. v. Texas Medical Board

        Teladoc offers physician consultations over the phone after reviewing medical records. The
        Teladoc physician may prescribe medications. The Texas Medical Board (“TMB”) adopted a
        rule that clarified that prescribing medications without an in-person examination was
        prohibited. The United States District Court judge granted Teladoc’s temporary restraining
        order and preliminary injunction to stop the application of the TMB rule. The court found
        that “the balance of respective interests of the parties and the public weigh in favor” of
        granting Teladoc’s petition. The court further stated that TMB’s attempt to stop Teladoc
        physicians would, in essence, eliminate a group of physicians and that the "[e]limination of
        physicians providing health care would thus negatively impact not just the competitor
        physicians, but consumers, a classic anti-trust injury." TMB maintained that in-person
        examinations are necessary to provide patients with a minimum level of the standard of care.

        At this time, the main lawsuit is proceeding. Its outcome could impact the Board as the Board
        currently requires in-person examinations of animals prior to diagnosis and treatment.



September 2015                                      9            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


I.    What are your agency’s biggest opportunities for improvement in the future?

Licensing

We are currently in development of a new license examination process that would allow our applicants
to take the state board exams on an “on-demand” schedule instead of the current scheduling window
process. Our third-party vendor, eStrategy Solutions, administers the licensing exams for
veterinarians, technicians, and equine dental providers, and is working out the details of how we can
offer these exams virtually every business day, rather than only during an exam window. This new
process will enable the Licensing and Examination Division to have a consistent work flow of
processing new applications daily, rather than enduring an extremely heavy workload of processing
applications centered on a scheduling deadline. The applicants will benefit from this change, because
they will no longer have to plan their new job or internship around having to wait until the next
available state board exam. We have found that some of the required documentation takes longer to
obtain than the applicants realize, and then they miss the exam window because their application was
not complete by the application deadline. Missing one exam deadline and having to take the next
available exam means having to wait almost 2 months longer for their license. This is a hardship for
new graduates needing to obtain their first job, as well as an applicant who is relocating from another
state and needs to start work before the next exam window.

This new license exam process is scheduled to be implemented on January 1, 2016.

Enforcement

With an additional investigator authorized and appropriated to the Board, the Board expects
compliance inspections to increase by 150 which will reduce the amount of time on average between
inspections. This individual should also help reduce the average resolution time on complaints. This
performance measure will also be improved with the Board going to 4 Board meetings per year.

Overall

The Board also received the authorization and appropriations for an information technology person
who will work with the Board’s department heads and the agency database to further increase
functionality of the database and efficiencies received from the database.

In order to succeed in today's world, the Board must have an Internet presence. A website is a
powerful first impression and it gives the public, the licensees and the Board an invaluable platform
for data exchange. The website is available to the public and licensees 24 hours a day, 7 days a week,
365 days a year.

The Board’s website helps leverage web services for streamlining data transfer and reducing man hours
in the office allowing the Board to maintain a minimal staff but still exceed expectations for
performance measures.

The new web design makes it easier for the public and licensees to obtain information about the Board
and to download forms. Implementing the new design was the initial step in the process of creating
a user-friendly website. There are still upgrades that are planned to enhance the public and the
licensees’ experience with the Board.



September 2015                                    10           Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


The Board receives faxes from the veterinarian population to register low costs clinics all over the
state. Moving this function to the website by allowing the licensee to enter the information directly
on the website will reduce paper, toner and man hours retyping the fax information into a retrievable,
usable form of data.

There are several forms on the website that are only available to download and print. It is planned to
have these forms fillable on the website and have the form directly submitted to the Board via the
website. This will save the public and licensee money by not needing to mail in the form and save the
Board money and man hours by having the information in electronic form therefore making the
services of the Board quicker to render.

Daily address changes drain the Board’s resources. By moving this function to the website the data
entry is diverted from the staff to the licensee, allowing the Board staff to focus more on application
processing and renewals and reducing paper consumption. Allowing the licensee to make the address
change ensures the accuracy of the data and makes the change effective immediately by transferring
the data to the database.

The creation of a secure portal for communication between the Board and the licensee will allow the
Board to collect, maintain and process applications in an efficient manner and with transparency to
the licensee, as well as allow address changes, collection of volunteer work hours, recording of
continuing education and reducing phone calls to the Board because the licensee will have all the
information they need available to them on their time schedule.

The streamlining of the above processes will bring a great benefit to the public that the Board serves
and protects and to the licensees that the Board licenses and regulates. Clear and transparent
communication is the goal of the Board and with the changes that are planned, this goal will be a
reality for the Board.

Finally, any additional clarity to the Veterinary Licensing Act will also be a large opportunity for
improvement as less staff time will be required interpreting the Act and less litigation will be required
to interpret the Act.




September 2015                                     11           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


J.	   In the following chart, provide information regarding your agency’s key performance
      measures included in your appropriations bill pattern, including outcome, input,
      efficiency, and explanatory measures.

             Texas State Board of Veterinary Medical Examiners— Fiscal Year 2014

                   Exhibit 2: Key Performance Measures — Fiscal Year 2014



                         Key Performance Measure                       FY 2014       FY 2014        FY 2014 % of
                                                                       Target         Actual          Annual
                                                                                   Performance        Target

  A. Goal: Veterinary Regulation Outcome Measures
  Percentage of Licensees with No Recent Violations                   99%         96.33%            97.30%
  Percent of Licensees Who Renew Online                               91%         90.59%            99.55%
  Percentage of Complaints Resulting in Disciplinary Action           33.4%       31.74%            95.03%
  Recidivism Rate for Peer Assistance Programs                        6%          0%                0%

  A.1.1. Strategy: Operate Licensure System Output Measures
  Number of New Licenses Issued to Individuals                        476         926               194.54%
  Number of Licenses Renewed (Individuals)                            7,898       7,778             98.48%

  A.2.1. Strategy: Complaints and Action Output Measure
  Number of Complaints Resolved                                       402         438               108.96%

  A.2.1. Strategy: Complaints and Action Efficiencies Measure
  Average Time for Complaint Resolution (Days)                        225         204               90.67%

  A.2.1. Strategy: Complaints and Action Explanatory Measure
  Number of Jurisdictional Complaints Received                        395         525               132.91%

  A.2.2. Strategy: Peer Assistance Output Measure
  Number of Licensed Individuals Participating in a Peer Assistance   17          22                129.41%
  Program

Exhibit 2: Key Performance Measures




September 2015	                                          12             Texas Board of Veterinary Medical Examiners
                                                                                    Self-Evaluation Report


III. History and Major Events



                   nd
     1911 The 32 Legislature passed House Bill 62, creating the Veterinary Licensing Act (the
           “Act”) and the Texas State Board of Veterinary Medical Examiners. The newly created
           Board was charged with regulating the practice of veterinary medicine, surgery and
           dentistry according to the new Veterinary Licensing Act.


                    th
     1920 The 36 Legislature repealed the 1911 law and passed Senate Bill 83 as the new
           Veterinary Licensing Act. The new law continued the Board, required licensees to have
           their certificate of license recorded in the office of the District Clerk of the county
           where they resided and to display the license. The law provided the Board with the
           ability to refuse to admit for examination persons who obtained a license, certificate or
           diploma illegally or fraudulently.


                   rd
     1953 The 53 Legislature amended the Act, giving the Board the authority to hire an
           Executive Secretary and other staff as it deemed advisable to carry out the purposes of
           the Act. The amendment also gave the Board the ability to adopt rules of professional
           conduct and outlined the qualifications of a person seeking licensure. The Board was
           also given the ability to impose civil penalties and other sanctions to enforce the rules
           set by the Board.


                  th
     1957 The 55 Legislature amended the Act, fixing a venue for appeals from orders of the
           Board. The Act established the Veterinary Fund where all fees collected by the Board
           were deposited. The Veterinary Fund was to be utilized to pay compensation and
           expenses of Board members, salaries and expenses of employees and all other costs of
           the Board in the administration of the Act. No funds were to be paid out of the General
           Fund of the State for the administration of the Act.


                    th
     1959 The 56 Legislature amended the Act, removing limitations to the Board’s ability to
           adopt, alter or amend rules of professional conduct and gave the Board the ability to
           adopt rules that were “appropriate to establish and maintain a high standard of integrity,
           skills and practice in the profession” as well as adding the violation of the rules of
           professional conduct and allowing another individual to use their license or certificate
           to practice veterinary medicine to the list of grounds for the suspension or revocation
           of a license as well as grounds to refuse to examine an applicant, issue or renew a license.
           The Act was also amended to allow licensees who were full time members of colleges
           and provided services for the sole benefit of the school or college and who did not
           engage in private practice to pay only half of the annual renewal fee.



September 2015                                    13           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report




                   th
      1965 The 59 Legislature added county attorneys to the list of those who may institute an
            injunction against the unlawful practice of veterinary medicine.


                    th
      1967 The 60 Legislature removed the term “moral turpitude” from the list of reasons that
            a license may be revoked or suspended or when the Board could refuse to examine an
            applicant or issue/renew a license and listed the offense as “convicted of a felony”.
            The Act was also amended to prohibit the Board from spending beyond what was
            appropriated and raised the amount after which funds would revert from the Veterinary
            Fund to the General Fund from $20,000 to $40,000.


                      th
      1981
 The 67 Legislature completed a major revision of the Act, adding language that
             required the Board to follow the State’s Open Meetings law and Administrative
             Procedures and Texas Register Act. The changes added 3 members to the Board (2
             public and 1 veterinarian), revised the rules regarding Board member qualifications to
             allow for public members, and removed the set per diem and travel reimbursement for
             members. Also included in this revision were such items as instructions concerning
             ethics for members and staff, grounds for removal from the Board, development of a
             career ladder and annual performance system as well as the removal of the requirement
             for the Attorney General’s office to approve all rules and language that set in place
             avenues for legislative input into rule making. Veterinarians were required to maintain
             a record keeping system for controlled substances and the Board was prohibited from
             restricting advertising. New requirements for the Board’s interaction with its licensees
             and the public were put in place, including a requirement that the Board advise
             examinees of their scores within specific timeframes, provide failing examinees with an
             analysis of their performance on the exam and a requirement for the Board to prepare
             and make available consumer information on the regulatory functions of the Board,
             including the complaint process. For the first time, the Board was permitted to set the
             fees they would collect although limits were set on the amounts of those fees and the
             State Auditor’s Office would be required to perform financial audits of the Veterinary
             Fund at least once each fiscal biennium. The Board would submit written reports to
             the Governor and Legislature detailing funds received and dispersed. Other items
             added to the Act allowed the Board to establish a voluntary continuing education
             program, required that the Board suspend the license of those convicted of a controlled
             substance felony and placed restrictions on the reinstatement of those licenses. Failure
             to report a disease to the Texas Animal Health Commission was added to the list of
             offenses that could cause the revocation or suspension of a license.




September 2015                                    14          Texas Board of Veterinary Medical Examiners
                                                                                      Self-Evaluation Report




                     th
      1987	 The 70 Legislature added provisions for a Special License. The ability to take
             disciplinary actions, including civil penalties, was added as well as language classifying
             fraud as a class B misdemeanor for Board members and staff. The amount after which
             funds would revert from the Veterinary Fund to the General Fund was raised to
             $150,000. A $110 temporary fee was added to exam and renewal fees and the Board
             member composition was changed to reflect 6 veterinarians and 3 public members.


                     nd
      2011	 The 82 Legislature established application requirements and qualifications for an
             equine dental provider (EDP) license, which is issued by the Board, established the
             responsibility and scope of practice of the license holder, established continuing
             education requirements for renewal of the license, and made related changes. House
             Bill 414 amended the Occupations Code to prohibit a person from performing equine
             dentistry unless the person is a veterinarian or a licensed equine dental provider under
             the supervision of a veterinarian. The bill required the Board to develop and administer
             a specific EDP jurisprudence examination and to adopt rules and procedures to
             implement the bill’s provisions.


                    rd
      2013	 The 83 Legislature established the authorization for the Board to administer a licensing
             and regulatory program for veterinary technicians. This law became effective
             September 1, 2014. This law allowed for a grandfathering period which started on
             September 1, 2013 and ended on September 1, 2014. After September 1, 2014 an
             individual may not use the term ‘LVT’ or refer to themselves as a ‘Licensed Veterinary
             Technician’ without a license from this Board. The law required the Board to develop
             and administer a specific jurisprudence examination and to adopt rules and procedures
             to implement the bill’s provisions.


Since 1911, the Board has issued 13,551 licenses to veterinarians, 497 licenses to veterinary technicians,
and 52 licenses to equine dental providers (as of August 31, 2014).




September 2015	                                    15            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


IV. Policymaking Structure

A. Complete the following chart providing information on your policymaking body
members.

                               Texas State Board of Veterinary Medical Examiners

                                         Exhibit 3: Policymaking Body


                                           Term / Appointment Dates
                                                                                    Qualification
                                                / Appointed by
              Member Name                                                   (e.g., public member, industry      City
                                                  (e.g., Governor,
                                                                                     representative)
                                              Lt. Governor, Speaker)
        Bud E. Alldredge, Jr., DVM        2nd Term/ 10-07-05 to 8-26-15        Industry Representative       Sweetwater
                                                   /Governor
        Janie Allen Carpenter, DVM         2nd Term/3-13-06 to 8-26-17         Industry Representative        Garland
                                                   /Governor
          Dan Lee Craven, DVM             1st Term/10-10-13 to 8-26-19         Industry Representative        Crockett
                                                   /Governor
           J. Todd Henry, DVM             1st Term/08-09-10 to 8-26-15         Industry Representative       Wimberley
                                                   /Governor
           Joe Mac King, DVM              1st Term/09-06-11 to 8-26-17         Industry Representative         Dallas
                                                   /Governor
         Roland Lenarduzzi, DVM           1st Term/10-10-13 to 8-26-19         Industry Representative         Alvin
                                                   /Governor
             James McAdams                1st Term/10-10-13 to 8-26-19             Public Member               Seguin
                                                   /Governor
               Keith Pardue               1st Term/09-16-14 to 8-26-15             Public Member               Austin
                                                   /Governor
               Chad Upham                 1st Term/09-06-11 to 8-26-17             Public Member              Boerne
                                                   /Governor
Exhibit 3: Policymaking Body

B.    Describe the primary role and responsibilities of your policymaking body.

The primary role and responsibilities of the policy-making body include the following:

             	 Employs the Executive Director and ensures that the Executive Director carries out
                the management and administration of Board functions;
             	 Sets policy for the Board;
             	 Passes rules to implement the Veterinary Licensing Act, establishes standards of
                veterinary and equine dental practice and regulates the practice of veterinary medicine
                and equine dental practice.
             	 Exercises decision making authority on disciplinary actions;
             	 Reviews key documents such as performance reports, customer service surveys and
                various audits of Board operations;
             	 Approves various Board reports including Annual Financial Report and Legislative
                Appropriations Request;
             	 Sets licensing fees annually;

September 2015	                                         16                Texas Board of Veterinary Medical Examiners
                                                                                       Self-Evaluation Report


                 Monitors representation by the Office of Attorney General in Board litigation;
                 Decides matters of eligibility for licensure and discipline of licensees, including
                  temporary suspension of a license, and administrative penalties;
                 Board members serve on a rotating basis on the Enforcement Committee and may
                  decide matters of eligibility for licensure and discipline, including temporary
                  suspension of a license with notice to the licensee;
                 Selected members of the Board serve on the Executive Disciplinary Committee to
                  decide initial hearings of temporary suspension hearings without notice to the licensee;
                 Selected members of the Board serve on the Rules Committee to propose rules for
                  the Board and review public comments and make changes to proposed rules based
                  upon comments;
                 Selected members of the Board serve on the Equine Dental Provider Committee to
                  advise on rules and disciplinary actions for equine dental providers;
                 Selected members of the Board may serve on and participate in other designated ad
                  hoc committees as deemed necessary.

C.	   How is the chair selected?

The Board President is appointed by the Governor from among Board members, as per §801.055(b)
of the Veterinary Licensing Act.

D.	 List any special circumstances or unique features about your policymaking body or its
    responsibilities.

The Board consists of 9 members appointed by the Governor with the advice and consent of the
Senate. Six veterinary members are appointed and three public members.

Enforcement Committee members are appointed by the President of the Board. There are always 2
licensed veterinarians on the board serving a staggered 2 year term and all public members serve on
the committee (1 public member per meeting) on a rotating basis.

Executive Disciplinary Committee members are appointed by the President and consist of the
President, the Board Secretary, and one public board member.

Equine Dental Provider Advisory Committee members are appointed by the President. The
committee consists of 2 equine dental provider licensees who have resided in and engaged in the
practice of smoothing or filing teeth by floating in this state for the 5 years immediately preceding the
date of appointment and are of good repute and a veterinarian licensee that has an active license, in
good standing and who supervises a licensed equine dental provider.

Rules Committee members are appointed annually by the President of the Board.

E.	   In general, how often does your policymaking body meet? How many times did it meet
      in FY 2014? In FY 2015?

Our board in the past has generally met three times a year. In FY 2014 and in FY 2015, the Board met
three times a year. However, beginning in FY 2016, the Board will meet four times a year. The
Enforcement Committee usually meets 10-11 times a year in conjunction with public board meetings
if held that month (not including any temporary suspension hearings required).

September 2015	                                     17            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


F.	   What type of training do members of your agency’s policymaking body receive?

All Board members receive a notebook of information including:
     Veterinary Licensing Act
     Board Rules
     Most recent audit information
     Strategic Plan
     Legislative Appropriation Request
     Annual Financial Report
     Board Organizational Chart
     Link to the Open Meetings Act training provided by the Office of the Attorney General

In addition, they receive in-person orientation and training by the Executive Director upon
appointment and may sit in on the training again at any later point. The orientation provides the
attendees an overall explanation of the Board’s jurisdiction, powers, functions and duties of the Board
member. In addition, there is training presented about the Texas laws that govern board activities,
including Board statutes and rules, the Open Meetings Act, the Public Information Act, the
Administrative Procedure Act, and legal provisions regarding ethical conduct. They are also informed
of the responsibilities of the Board and the process of the Board in licensing and resolving complaints.
New members are also given the mandatory ethics during the orientation. They also receive specific
required training on state contracting laws and rules.

New board members are encouraged to attend an orientation program conducted by the Governor’s
Office. Also, during regularly scheduled full board meetings, the members are provided training on
various topics related to the Board’s activities. In the past, these Board development sessions have
included such topics as financial reporting for state agencies and legislative appropriations process and
budgeting by Board staff. The Agency’s bill pattern has been taught line by line and discussed in detail
with the goal of the Board having a clear understanding of the funding for the Agency’s strategies.
There was also training where the General Appropriations Act was reviewed to explain the budgeting
process with the Legislature and revenue requirements.

G.	   Does your agency have policies that describe the respective roles of the policymaking
      body and agency staff in running the agency? If so, describe these policies.

The Veterinary Licensing Act sets forth the roles of the policymaking body and the Board staff and
the Board formally adopted a policy regarding the role of the policymaking body and staff in running
the agency. Section 801.104 of the Veterinary Licensing Act requires the board to develop and
implement policies that clearly separate policymaking responsibilities of the board and the
management responsibilities of the executive director and board staff. The Board is responsible for
adopting rules, approving required reports (e.g. Strategic Plan, Legislative Appropriation Request,
Annual Financial Report), approving disciplinary actions against licensees and non-licensees believed
to be practicing without a license, and sets fees. Board staff is responsible for processing applications
for licensure, renewing licenses, collecting fees, preparing required reports for approval by the Board,
investigating complaints, and responding to all inquiries from the public and other entities. A copy of
this policy is attached hereto as an addendum.




September 2015	                                    18           Texas Board of Veterinary Medical Examiners
                                                                                      Self-Evaluation Report


For licensing and enforcement matters, formally adopted rules and regulations delineate responsibility
of the staff and the Board. Previously, the Board has voted to delegate review and approval
responsibility of licensing applications to staff to be handled administratively. For instance, veterinary
applicants who petition the Board for a waiver of the Clinical Competency Test (CCT) requirement
for licensure have had to appear before the Board for approval. However, at the February 21, 2002
board meeting, the Board voted to allow staff to approve CCT waiver petitions administratively for
those applicants who have been in actual private practice immediately preceding their petition. The
applicants who have not been in actual private practice immediately preceding their petition for a
waiver of the CCT requirement will need to appear before the Board as stated in Rule 571.5(c).

The description of respective roles of the policymaking body and Board staff are located in Board
rule, §577.16. The rule states that the role of the policymaking body is to establish policies and
promulgate rules to establish and maintain a high standard of integrity, skills, and practice in the
profession of veterinary medicine in accordance with the Veterinary Licensing Act. It is the
responsibility of the Executive Director and board staff to administer the policies, rules, and directives
as set by the board.

H.	 What information is regularly presented to your policymaking body to keep them
    informed of your agency’s performance?

The Board, at every Board meeting, receives a written report on performance measures for the
previous quarter (as well as an annual overview at year-end), a written report from licensing stating
licensing exam results and licensing statistics, a written report from enforcement showing trends for
the last four years regarding numbers of complaints, resolution times, numbers of cases conferenced,
numbers of inspections, a report of all complaints filed during the current fiscal year, and percentages
of cases resulting in disciplinary action, as well as a verbal update from Licensing, Enforcement and
Legal Department Heads, and the Executive Director, concerning any relevant or ongoing activities
of the Board on matters of interest to the Board. In addition, the Chief Financial Officer provides a
detailed overview of expenditures and review for the previous quarter and at the end of a fiscal year,
an annual overview. These formal reports are provided in addition to frequent informal conversations
and communications between the Executive Director and board members.

In addition, the Board is presented with periodic audit reports conducted concerning the agency and
its activities as required by law. The results of any external audit are presented to the Board at the
board meeting following the audit report.

I.	   How does your policymaking body obtain input from the public regarding issues under
      the jurisdiction of the agency? How is this input incorporated into the operations of
      your agency?

Board members receive comments regarding issues under the Board’s jurisdiction in connection with
the public meetings. The public is invited to each board meeting to make public comments or provide
written comments on any issue. Written public comment on Board rules received by Board staff are
also forwarded to the members of the Rules Committee for their consideration during their meetings
as well as to the full Board for their consideration in the public meeting. The agency and the Board
abide by the requirements of the Government Code as well as the Administrative Procedure Act
relating to open meetings and public comments regarding rulemaking. Board staff maintains a list of
interested parties who have asked to receive notice of all board meetings along with a meeting agenda,
and provides that information for those parties. In addition, Board staff maintains a list of interested

September 2015	                                    19            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


parties who have asked to receive notice of proposed rules that are published in the Texas Register, and
provides those parties with the requested information.

All materials prepared and distributed for board members in advance of a meeting are published on
the Board’s website in advance of the meeting. Any member of the public who wishes to know about
any matter on the board’s agenda has access to the same material the board will reference at its
meeting. In addition to posting proposed rules in the Texas Register for public comment, those rules
appear on the Board’s web site, together with a summary of the rule. Thus the public has additional
access to matters disclosed pursuant to the Administrative Procedure Act, the Public Information Act
and the Open Meetings Act in a convenient and easily understood format.

The Board also engages in stakeholder meetings with interested parties on controversial or difficult
issues. The Board staff also conducts informal meetings with stakeholders in person, by phone and/or
email regarding issues under the jurisdiction of the Board. The Board works with the Texas Veterinary
Medical Association, which represents veterinarians across Texas and the Texas Association of
Registered Veterinary Technicians, which represents now licensed veterinary technicians across Texas
on issues and rules before the Board. The Board also conducts public hearings on proposed rules
when requested, as set out in the Administrative Procedures Act.

J.	     If your policymaking body uses subcommittees or advisory committees to carry out its
        duties, fill in the following chart.

                              Texas State Board of Veterinary Medical Examiners

                              Exhibit 4: Subcommittees and Advisory Committees


      Name of Subcommittee    Size / Composition / How are                                             Legal Basis
                                                                    Purpose / Duties
      or Advisory Committee        members appointed?                                                for Committee
 Enforcement Committee        3/2 veterinary board           Attend and offer disciplinary Section 801.408(c) of the
                              members, 1 public board        recommendations at informal Veterinary Licensing Act
                              member/appointed by the        conferences and temporary
                              Board President                suspension hearings
 Executive Disciplinary       3/President and 2 other        Attend and vote on           Section 801.409(a) of the
 Committee                    Board members/appointed        temporary license suspension Veterinary Licensing Act
                              by the Board President         hearings-(no notice)
 Equine Dental Provider       3/2 EDPs and 1 veterinary      Advise and assist Board in       Section 801.551 of the
 Advisory Committee           licensee who supervises an     adopting rules relating to       Veterinary Licensing Act
                              EDP/ appointed by the          licensed equine dental
                              Board President                providers. Board consults
                                                             committee on disciplinary
                                                             matters regarding licensed
                                                             equine dental providers.
 Rules Committee              4/varies/ appointed by the     Evaluates issues, receives and Section 801.163 of Veterinary
                              Board President                considers public input and     Licensing Act
                                                             develops proposed rules for
                                                             the full Board.
 Ad Hoc Committees            4 or less/varies/ appointed    The Board may appoint            Section 801.163 of Veterinary
                              by the Board President         temporary committees to          Licensing Act
                                                             assist in resolving particular
                                                             veterinary or equine dental
                                                             provider issues.
Exhibit 4: Subcommittees and Advisory Committees



September 2015	                                             20              Texas Board of Veterinary Medical Examiners
                                                                                            Self-Evaluation Report


V. Funding

A.     Provide a brief description of your agency’s funding.

Method of finance is General Revenue and Appropriated Receipts.

B.     List all riders that significantly impact your agency’s budget.

HB 1, 84th Leg. R.S.

       I.      Article VIII Section 8.C State Office of Administrative Hearing
      II.      Article IV Section 8.2 Contingency for Behavioral Health Funds
     III.	     Article VIII Section 3 Funding for Health Professions Council.
     IV.	      Article VIII Section 4 Texas.gov Appropriation
      V.       Article VIII Section 5 Peer Assistance Program Funding Requirements
     VI.	      Article IX Section 18.55 Prescription Drug Monitoring Program, Fees shall be collected
               by agencies that license individuals or entities authorized to access the prescription drug
               order monitoring program, and transferred to the Board of Pharmacy.

C.     Expenditures by Strategy

                                Texas State Board of Veterinary Medical Examiners

                                Exhibit 5: Expenditures by Strategy — 2014 (Actual)


                                                                                          Contract Expenditures
              Goal / Strategy              Amount Spent         Percent of Total
                                                                                        Included in Total Amount
 Operate Licensure System                  $169,654.24               15%                        $236.37
 Complaints and Action                     $720,949.42               62%                       $8,525.75
 83rd Art. IX, Sec. 18.48                  $109,505.00                9%                       $43,082.50
 Peer Assistance                            $30,000.00                3%                       $30,000.00
 Texas.gov                                  $38,130.00                3%                       $38,130.00
 Licensing – Indirect Admin                 $23,871.00                2%                       $1,849.11
 Complaints and Action Indirect Admin       $73,241.00                6%                       $3,642.69
 GRAND TOTAL:                              $1,165,350.66             100%                     $125,466.42
Exhibit 5: Expenditures by Strategy




September 2015	                                            21          Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


D.	 Show your agency’s sources of revenue. Include all local, state, and federal
    appropriations, all professional and operating fees, and all other sources of revenue
    collected by the agency, including taxes and fines.

                            Texas State Board of Veterinary Medical Examiners
                         Exhibit 6: Sources of Revenue — Fiscal Year 2014 (Actual)

                                             Source                                                   Amount
 General Revenue Fund                                                                                $1,051,767
 Appropriated Receipts                                                                                 $4,832
 Other Direct and Indirect Costs Appropriated                                                         $290,311
 Professional Fees COBJ 3171                                                                         $1,387,620
 Licensing Fees COBJ 3175                                                                            $1,671,377
 Administrative Penalties                                                                             $94,050
 TOTAL                                                                                               $4,499,957
Exhibit 6: Sources of Revenue

E.	   If you receive funds from multiple federal programs, show the types of federal funding
      sources.

      This is not applicable, as this Board does not receive federal funds.

F.	   If applicable, provide detailed information on fees collected by your agency.

                                   Texas State Board of Veterinary Medical Examiners

                                      Exhibit 7: Fee Revenue — Fiscal Year 2014


                                                                    Number of                        Where Fee Revenue
              Fee Description/                    Current Fee/
                                                                     Persons or                        is Deposited
                  Program/                         Statutory                          Fee Revenue
                                                                   Entities Paying                      (e.g., General
              Statutory Citation                   Maximum
                                                                         Fee                           Revenue Fund)
Veterinarian <90 days late renewal               $200 per annual        410             $82,000       General Revenue
Professional Fee HB 11 & HB 3442                   late renewal
Veterinarian <90 days late fee                   $161 per annual        410             $66,010       General Revenue
Gov’t Code 801.154                                 late renewal
Veterinarian <90 days late Texas.gov fee          $5 per online         410              $2,050          Texas.gov
Gov’t Code 801.154                                   renewal
Veterinarian <90 days late renewal fee           $80 per renewal        412             $32,960       General Revenue
Gov’t Code 801.154
Veterinarian <90 days late Peer Assistance        $4 per annual         410              $1,640       Peer Assistance
Fee Gov’t Code 801.154                               renewal                                             Program
Veterinarian >90 days late fee                   $161 per annual         8               $1,284       General Revenue
Gov’t Code 801.154                                 late renewal
Veterinarian >90 days late renewal fee           $161 per annual         7               $1,203       General Revenue
Gov’t Code 801.154                                 late renewal
Veterinarian >90 days late renewal               $200 per annual         9               $1,820       General Revenue
Professional Fee HB 11 & HB 3442                    renewal




September 2015	                                              22              Texas Board of Veterinary Medical Examiners
                                                                                                    Self-Evaluation Report


                                                                    Number of                         Where Fee Revenue
              Fee Description/                    Current Fee/
                                                                     Persons or                         is Deposited
                  Program/                         Statutory                          Fee Revenue
                                                                   Entities Paying                       (e.g., General
              Statutory Citation                   Maximum
                                                                         Fee                            Revenue Fund)
Veterinarian >90 days late Texas.gov fee          $5 per online          9                $45             Texas.gov
Gov’t Code 801.154                                   renewal
Veterinarian >90 days late Peer Assistance        $4 per annual          8                $32           Peer Assistance
Fee Gov’t Code 801.154                               renewal                                               Program
Veterinarian current renewal Professional        $200 per annual       6,402           $1,280,400      General Revenue
Fee HB 11 & HB 3442                                 renewal
Veterinarian current renewal fee Gov’t Code      $161 per annual       6,398           $1,030,117      General Revenue
801.154                                             renewal
Veterinarian current renewal Texas.gov fee        $5 per online        6,429            $32,145           Texas.gov
Gov’t Code 801.154                                   renewal
Veterinarian current renewal Peer Assistance      $4 per annual        6,402            $25,608         Peer Assistance
fee Gov’t Code 801.154                               renewal                                               Program
Veterinarian License Re-activation                $200 per re-           16              $3,200        General Revenue
Professional Fee HB 11 & HB 3442                   activation
Veterinarian License Re-activation Fee             $25 per re-           17               $425         General Revenue
Gov’t Code 801.154                                 activation
Veterinarian License Reinstatement                   $200 per            3                $600         General Revenue
Professional Fee HB 11 & HB 3442                  reinstatement
Veterinarian License Reinstatement Fee               $166 per            3                $498         General Revenue
Gov’t Code 801.154                                reinstatement
Veterinarian License Reinstatement Peer               $4 per             3                $12           Peer Assistance
Assistance Fee Gov’t Code 801.154                 reinstatement                                            Program
Veterinarian Special license <90 days late       $200 per annual         1                $200         General Revenue
renewal Professional Fee HB 11 & HB 3442            renewal
Veterinarian Special license <90 days late       $161 per annual         1                $161         General Revenue
Renewal Fee Gov’t Code 801.154                      renewal
Veterinarian Special license <90 days late Fee   $80 per annual          1                $80          General Revenue
Gov’t Code 801.154                                  renewal
Veterinarian Special license <90 days Peer        $4 per annual          1                 $4           Peer Assistance
Assistance Fee Gov’t Code 801.154                    renewal                                               Program
Veterinarian Special license current renewal     $200 per annual         92             $18,400        General Revenue
Professional Fee HB 11 & HB 3442                    renewal
Veterinarian Special license current renewal     $161 per annual         92             $14,812        General Revenue
fee Gov’t Code 801.154                              renewal
Veterinarian Special license current Peer         $4 per annual          94               $376          Peer Assistance
Assistance fee Gov’t Code 801.154                    renewal                                               Program
Criminal History Review Gov’t Code               $32 per review          5                $160         General Revenue
801.154
Equine Dental Provider <90 days late             $200 per annual         5               $,1000        General Revenue
renewal fee Gov’t Code 801.154                      renewal
Equine Dental Provider < 90 days late fee        $100 per annual         5                $500         General Revenue
Gov’t Code 801.154                                  renewal
Equine Dental Provider Renewal Fee Gov’t         $200 per annual         52             $10,300        General Revenue
Code 801.154                                        renewal


September 2015                                               23              Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


                                                                       Number of                        Where Fee Revenue
              Fee Description/                     Current Fee/
                                                                        Persons or                        is Deposited
                  Program/                          Statutory                            Fee Revenue
                                                                      Entities Paying                      (e.g., General
              Statutory Citation                    Maximum
                                                                            Fee                           Revenue Fund)
Licensed Veterinary Technician Application      $70 per application       1,404            $98,290       General Revenue
Fee Gov’t Code 801.154
Veterinarian License Application Fee Gov’t           $555 per              443             $245,860      General Revenue
Code 801.154                                        application
Veterinarian Inactive License <90 days late      $161 per annual            61              $9,821       General Revenue
renewal fee Gov’t Code 801.154                      renewal
Veterinarian Inactive License <90 days late       $80 per annual            61              $4,880       General Revenue
fee Gov’t Code 801.154                               renewal
Veterinarian Inactive License <90 days            $5 per online             61               $305           Texas.gov
Texas.gov fee Gov’t Code 801.154                     renewal
Veterinarian Inactive License <90 days late       $4 per annual             61               $244        Peer Assistance
Peer Assistance Fee Gov’t Code 801.154               renewal                                                Program
Veterinarian Inactive License >90 days late      $161 per annual            8               $1,286       General Revenue
renewal fee Gov’t Code 801.154                      renewal
Veterinarian Inactive License >90 days late      $161 per annual            8               $1,286       General Revenue
fee Gov’t Code 801.154                              renewal
Veterinarian Inactive License >90 days            $5 per online             8                $40            Texas.gov
Texas.gov fee Gov’t Code 801.154                     renewal
Veterinarian Inactive License >90 days late       $4 per annual             8                $32         Peer Assistance
Peer Assistance Fee Gov’t Code 801.154               renewal                                                Program
Veterinary Inactive current renewal fee Gov’t    $161 per annual           735             $118,334      General Revenue
Code 801.154                                        renewal
Veterinary Inactive current renewal               $5 per online            735              $3,675          Texas.gov
Texas.gov fee Gov’t Code 801.154                     renewal
Veterinary Inactive current renewal Peer          $4 per annual            687              $2,748       Peer Assistance
Assistance Fee Gov’t Code 801.154                    renewal                                                Program
Veterinary Status Change Fee Gov’t Code          $55 per change             3                $155        General Revenue
801.154
Veterinary Temporary License Gov’t Code          $300 per request           13              $3,900       General Revenue
801.154
Data Lists Request Gov’t Code 801.154            $50 per request            72              $3,600        Appropriated
                                                                                                            Receipts
Duplicate License Request Gov’t Code             $40 per request            36              $1,440        Appropriated
801.154                                                                                                     Receipts
Equine Dental Provider – Certification Gov’t         $1500 per              1               $1,500       General Revenue
Code 801.154                                        application
Administrative Penalties Gov’t Code 801.154 Varies per penalty          Unknown            $94,050       General Revenue
Exhibit 7: Fee Revenue




September 2015                                                24                Texas Board of Veterinary Medical Examiners
                                                                                                                                                          Self-Evaluation Report


VI.	 Organization

A.	      Provide an organizational chart that includes major programs and divisions, and shows
         the number of FTEs in each program or division. Detail should include, if possible,
         Department Heads with subordinates, and actual FTEs with budgeted FTEs in
         parenthesis.
                                                  Texas State Board of Veterinary Medical Examiners
                                                           Exhibit 8: Organizational Chart

                                                                                               Nicole Oria
                                                                                            Executive Director



                                                                              Loris Jones
                                                                          Executive Assistant
                                                                       (HR, Public Information)



                          Karen Phillips                        Deborah McKay                                             Kate Fite                        Marilyn Hartman
                    Director of Enforcement                    Chief Fiscal Officer                                  General Counsel                      Director of Licensing




        Rebecca Anderson                   Wanda Bennett                 Teresa Long                                                                                 Lily Lopez
                                                                                                      Na'Stashia Thomas
          Enforcement              Administrative Assistant         Fiscal Administrative                                                                         License & Permit
                                                                                                       Legal Secretary
      Administrative Assistant      (shared with Licensing)                Assistant                                                                                  Specialist



                                                                                                                                                                  Ashley Millegan
                                     LaKeisha Artley-Jenkins           Leticia Vazquez                                                 Michelle Griffin
                                                                                                                                                                  License & Permit
                                             Investigator               Receptionist                                                   Staff Attorney
                                                                                                                                                                      Specialist




                                            Tyler Ferguson
                                             Investigator




                                            Karen Hudson
                                             Investigator




                                       Kandace Van Vlerah
                                             Investigator




Exhibit 8: Organizational Chart




September 2015	                                                                               25                         Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


B.	   If applicable, fill in the chart below listing field or regional offices.

      This is not applicable as the Board does not have field offices.

                                Texas State Board of Veterinary Medical Examiners
                                 Exhibit 9: FTEs by Location — Fiscal Year 2014

                                                                                 Number of             Number of
        Headquarters, Region,                               Co-Location?
                                          Location                             Budgeted FTEs        Actual FTEs as
           or Field Office                                   Yes / No
                                                                                  FY 2014          of August 31, 2014
Headquarters / Central                     Austin                    No                18                 16
                                                                    TOTALS:            18                 16
Exhibit 9: FTEs by Location

C.	   What are your agency’s FTE caps for fiscal years 2014–2017?

                  FY14 = 18 FTEs


                  FY15 = 18 FTEs


                  FY16 = 20 FTEs


                  FY17 = 20 FTEs


D.	 How many temporary or contract employees did your agency have as of August 31, 2014?

This is not applicable as the board did not have any temporary or contract employees as of August
31, 2014.

E.	   List each of your agency’s key programs or functions, along with expenditures and FTEs
      by program.


                              Texas State Board of Veterinary Medical Examiners

                    Exhibit 10: List of Program FTEs and Expenditures — Fiscal Year 2014


                                                     Number of Budgeted       Actual FTEs as of
                     Program                                                                      Actual Expenditures
                                                       FTEs FY 2014            August 31, 2014
Licensing                                                   4.75                    4.25             $220,735.40
Inspection and Enforcement                                 13.75                   11.75             $628,769.62
                                        TOTAL                  18                    16              $849,505.02
Exhibit 10: List of Program FTEs and Expenditures




September 2015	                                           26               Texas Board of Veterinary Medical Examiners
                                                                                      Self-Evaluation Report


VII. Guide to Agency Programs

A.	   Provide the following information at the beginning of each program description.

      Name of Program or Function: Licensing and Enforcement

      Location/Division: Austin

      Contact Name: Marilyn Hartman, Director of Licensing and Karen Phillips, Director of
      Enforcement

      Actual Expenditures, FY 2014: See Exhibit 10 List of Program FTEs and Expenditures
      above.

      Number of Actual FTEs as of June 1, 2015: 18

      Statutory Citation for Program: Licensing – Subchapter F Sections 801.251 – 801.266 of
      the Texas Occupations Code; Enforcement – Sections 801.401 and 801.402 and
      Subchapters I through K of Chapter 801 of the Texas Occupations Code

B.	   What is the objective of this program or function?               Describe the major activities
      performed under this program.

Licensing and Examination Division

The Licensing and Examination Division is charged with ensuring that only those persons who have
demonstrated the ability to meet or exceed the minimum qualifications required to be licensed in the
state of Texas and provide veterinary services to Texas’s citizens.

In order to receive a license as a veterinarian (DVM) to practice veterinary medicine in this state, a
person must demonstrate that they are at least 18 years of age; have obtained at least a passing score
on the North American Veterinary Licensing Examination (NAVLE), or its predecessors (the
National Board Exam and the Clinical Competency Test), and the State Board Exam (SBE); and have
graduated from a school or college of veterinary medicine that is approved by the Board and accredited
by the Council on Education of the American Veterinary Medical Association (AVMA). Applicants
who did not graduate from an AVMA-accredited veterinary college must possess a certificate of
completion from the Educational Commission for Foreign Veterinary Graduates (ECFVG) or the
Program for Assessment of Veterinary Education Equivalence (PAVE). The Licensing and
Examination Division is responsible for reviewing and verifying that these requirements are met, for
assisting prospective licensees with the application process to take the NAVLE, and for administering
exams necessary for the various types of veterinary licenses.

To be eligible for licensure as a licensed veterinary technician (LVT) in this state, an applicant must
present satisfactory proof to the Board that the applicant is at least 18 years old, has obtained at least
a passing score on the Veterinary Technician National Exam (VTNE) and the Licensed Veterinary
Technician Exam (LVTE), and is a graduate of an AVMA-accredited veterinary technician program.
A person must first take and pass the VTNE in order to apply for the LVTE. The Licensing and
Examination Division is responsible for reviewing and verifying that these requirements are met.


September 2015	                                    27            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


To be eligible for licensure as an equine dental provider (EDP), an applicant must present satisfactory
proof to the Board that the applicant is at least 18 years old, has obtained at least a passing score of
85 on the Equine Dental Provider Exam (EDPE), and is certified by the International Association of
Equine Dentists or other Board-approved entity. The Licensing and Examination Division is
responsible for reviewing and verifying that these requirements are met.

The Licensing and Examination Division is also responsible for the annual renewal of all licenses
issued by this Board. Staff of this division review each application and on-line renewal report to ensure
that continuing education requirements are met, licensees are in compliance with applicable laws, and
that fees are submitted prior to issuing a renewal certificate.

Enforcement Division

The Enforcement Division conducts investigations based on complaints received from the public.
Upon determining that the Board has jurisdiction to open a case, investigators contact complainants
and respondents to explain the investigative process. Investigators conduct interviews as needed and
obtain necessary documentation. This information is used to prepare a Report of Investigation for
presentation to a staff enforcement committee or to the board member enforcement committee for
review. The director of enforcement and investigators participate in both staff conferences and
informal conferences. Both conferences make determinations regarding whether or not violations
have occurred. Both conferences make recommendations regarding disciplinary actions if a
determination has been made that a violation has occurred.

Investigations bring about disciplinary actions in cases where violations are found. This is intended to
result in improvement from the licensee and more confidence for the public that the regulatory
function is effectively ensuring safety for their animals as they receive veterinary care. Even when
violations are not found, the licensee’s experience of going through the investigative process can prove
to be a learning opportunity for the respondent in that it provides some insight that might not have
been gained otherwise. For example, insight on particular treatment methods and practices offered
by board veterinarians during informal conferences are often enlightening and helpful for the licensee.

Investigators conduct unannounced visits to ensure compliance with Board Rules and the Veterinary
Licensing Act by the licensed veterinary community and licensed equine dental providers.

Inspections generate a significant number of investigations (cases) when serious non-compliance
problems are discovered. The most serious and most common cases generated from inspections
involve problems with controlled substances. Inspections also bring to the attention of the Board
some serious problems with licensees that have psycho-social issues that bring into question their
fitness to practice. There is a small contingent of licensees that generally function in isolation from
the veterinary community at large. Without inspections, troubled isolated licensees can go unnoticed
for lengthy periods of time, while posing some risks to the public due to their non-compliance to rules
and lack of knowledge of ever changing veterinary practice standards.

Enforcement staff receives calls from many veterinarians with inquiries based on real time problems
that need accurate and expedient guidance regarding the Veterinary Licensing Act and Board Rules.
Staff diligently assists licensees with such requests.




September 2015                                     28           Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


C.	   What evidence can you provide that shows the effectiveness and efficiency of this
      program or function? Provide a summary of key statistics and outcome performance
      measures that best convey the effectiveness and efficiency of this function or program.

                     Fiscal Year 2014 Enforcement Performance Measures

                  Performance Measure	                               FY 2014          FY 2014 Target
 Average Time for Complaint Resolution
                                204                 225
 Number of Jurisdictional Complaints Received
                          525                  395

 Number of Compliance Inspections
                                      766                  600

 Number of Complaints Resolved
                                         438                  402

 Percentage of Licensees with No Recent Violations
                   96.33%               97.00%

 Percentage of Complaints Resulting In Disciplinary Action
           31.74%               33.40%

 Recidivism Rate for Those Receiving Disciplinary Action
             27.42%               10.00%

 Percentage of Documented Complaints Resolved within 6 
              45.64%               40.00%

 months


D.     Describe any important history regarding this program not included in the general
agency history section, including how the services or functions have changed from the
original intent.

The original intent was not based largely on companion animal veterinary care as it is today. Originally
there was a greater focus on public health and food production animals. Most cases currently are
related to veterinary care received by a particular family pet. With the increase in specialty medicine,
it is not uncommon for the care of one family pet to generate cases on several veterinarians that have
been care providers. The public sentiment regarding animal welfare has also made a dramatic shift.
Expectations regarding treatment outcomes has risen with the cost of veterinary care. Available
treatments options have greatly expanded.

The model of veterinarians affiliating with shelters, TNR (trap/neuter/release) clinics, low-cost
spay/neuter clinics, rescue groups, and other animal rights and activist organizations has developed
over the past few decades. A lack of oversight and other problems have appeared with some of these
entities since they did not exist when the original legislation was drafted. Members of the public often
assume the Board has jurisdiction over such entities as they discover problems. Although we may or
may not have jurisdiction over the actions of a veterinarian in those environments, we do not have
legal authority to oversee the entity itself as is often assumed by the complaining public.

E.	   Describe who or what this program or function affects. List any qualifications or
      eligibility requirements for persons or entities affected. Provide a statistical breakdown
      of persons or entities affected.

The public and public health, licensees and staff, animals, veterinary care. [Expand and seek advice
on stats]




September 2015	                                   29            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


F.	   Describe how your program or function is administered. Include flowcharts, timelines,
      or other illustrations as necessary to describe agency policies and procedures. Indicate
      how field/regional services are used, if applicable.

Licensing

The program is administered by the Director of Licensing and Examinations, who reports to the
Executive Director and supervises 2 License and Permit Specialists. In addition, an Administrative
Assistant II is assigned half time. The Board issues three types of licenses. Each license type has its
own requirements that must be met by applicants.

Applicants may apply for:

Regular License
A regular license is issued to any applicant who has met basic application prerequisites and
requirements and has passed the Texas State Board Examination (SBE). These licenses have no
restrictions or limitations.

        Procedure

        Upon receipt of a completed application with supporting documentation, as applicable, by the
        deadline set by Board Rule, the applicant is assigned to the next regularly scheduled
        examination and advised in writing. The applicant is then given instructions on how to
        schedule the exam with eStrategy Solutions, our third-party vendor for the exam. Board Rule
        requires a completed application at least 45 days prior to the exam date. An item analysis of
        the exam is also provided to ensure that proper questions are posed and accurate answers are
        keyed. Upon passing the licensing examination, a regular license is issued within 10 days after
        administration of the exam. The license must be renewed the year following original issuance.
        Late fees apply if not timely renewed, and, after one year of non-renewal, the license is
        cancelled for failure to renew, as required by law.

Special License
A special license is a limited license issued to applicants who meet basic licensing requirements and
prerequisites as set out by law and rule. This license is available only to veterinarians. They must be a
member of the faculty or staff of a board-approved veterinary program at an institution of higher
education, or employed at either the Texas Animal Health Commission or the Texas Veterinary
Medical Diagnostic Laboratory. Special licenses may also be issued to those applicants whose specialty
has been determined by the Board to be un-represented or under-represented in the State of Texas.
Examples of the latter are zoo veterinarians, poultry specialists who are employed by large poultry
operations, and research organizations.

        Procedure

        A special license examination is given on an as-needed basis by appointment only, and the
        applicant, upon passing the examination, is issued a special license within 24 hours. The
        license must be renewed the year following issuance. A late fee applies if it is not renewed by
        the expiration date. After one year of non-renewal, the license is cancelled. If the individual



September 2015	                                    30           Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


        terminates employment with the entity for which such special license was issued, the license
        automatically becomes null and void.


Provisional License
This license is only available to veterinarians. The provisional license opportunity was created in order
to bridge the gap between examinations and to allow qualified veterinarians who are licensed in
another state and meet basic requirements and prerequisites as set out by law and rule to practice while
waiting to take the regular license examination. Once a provisional license has been obtained, the
individual is scheduled and must take and pass the regular license exam. Failure to do so renders the
provisional license null and void, it is not renewable nor can a second provisional license be issued.
The individual will have to apply for regular license at that point.

        Procedure

        Upon receipt of a provisional license application with supporting documentation, the
        information and material submitted is reviewed and processed. Study material is provided to
        the applicant along with a choice of examination dates and times. The provisional license
        exam is given at least two times per month by appointment only.

        After the applicant has completed the examination, the answers are hand-graded while the
        applicant waits. If the applicant passes, a provisional license number is issued right away and
        are able to practice immediately. At that time, the applicant is also scheduled for the next
        available regular license examination. This license is not renewable and cannot be re-issued.
        Upon passing the regular license examination, the regular license becomes the permanent
        license. Should the applicant decide to discontinue the pursuit of a regular license, the
        provisional license is cancelled and the individual is no longer considered licensed in the State
        of Texas.

        Attachments 15 – 17 provide an overview of each process, but they do not depict all
        possibilities that could exist or arise.

Enforcement

         HOW THE BOARD HANDLES COMPLAINTS AGAINST LICENSEES
Phase 1 (3 – 5 months):
1.      Written Complaint Received - A complainant is the person who files a complaint. The
licensee or person practicing without a license against whom the complaint is made is the respondent.
All complaints must be submitted in writing on the Board’s complaint form. Complaints may be
submitted by mail, fax, or email. The Director of Enforcement assigns the complaint to an investigator
unless the complaint is found to be non-jurisdictional.
2.     Complaint Investigated - The investigator sends a summary of the allegations to the
respondent and requests a written response to the complaint along with related patient records be
submitted to the Board within 21 days. After the respondent’s response is received, the Board will
send a copy of the response to the complainant along with notification that the complainant may
submit additional comments. The Board will provide a copy of the complainant’s comments to the
respondent. Upon completion of the investigation, the investigator prepares a report of investigation

September 2015                                     31           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


which is forwarded to the Director of Enforcement. If the Director of Enforcement determines from
the report that the probability of a violation exists that involves medical judgment or practice, the
report will be forwarded to the Executive Director. If the Executive Director concurs, the Director
of Enforcement will forward a copy of the report and complaint file to two veterinarian Board
members who will review the case. Non-medical cases will be heard at staff conference by the staff
Enforcement Committee comprised of the Executive Director, General Counsel, and the Director of
Enforcement. A determination will be made to either dismiss, investigate further, or settle (if a
violation is found).
Phase 2 (1 – 3 months):
3.     Review by Veterinarian Members - The two veterinarian members review the case and
make a determination that:
             a. A violation may have occurred;
             b. No violation has occurred;
             c. There is insufficient evidence to confirm that a violation occurred; or
             d. Further investigation is required.
The veterinarian members’ decisions are sent to the Director of Enforcement.
4.      No Violation Found - If the medical review determines that there is no violation, then letters
are sent to the complainant and respondent informing them that the case is closed to no violation.
Appeal of Determination of No Violation or Insufficient Evidence - Following receipt of the
notice of dismissal of a complaint, the complainant may appeal the dismissal. To do so, the appeal
must:
    a.	 Be in writing;
    b.	 Be received in the Board office no later than the 60th date of the complaint dismissal
        notification; and
    c.	 List the reason(s) for the appeal and provide sufficient information to indicate that additional
        review is warranted.
A complainant may appeal a finding of no violation only one time.
5.     Violation May Have Occurred - If the medical review finds that a violation may have
occurred, the General Counsel will prepare written allegations of the violations. An informal
conference is scheduled.
6.       Notice to Parties - The General Counsel mails a letter to the licensee transmitting the
allegations and inviting the licensee to an informal conference to discuss the complaint. The
complainant is also notified of the conference and is given a copy of the allegations. The respondent
and complainant are notified at least two weeks in advance of the date of the scheduled informal
conference. Any telephonic notice will be confirmed in writing. The written notice will include a copy
of the allegations that will be discussed at the conference. Neither the respondent nor the complainant
are compelled to attend. The respondent may, in writing, waive his right to attend the conference.




September 2015	                                      32         Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


Phase 3 (1 – 5 months):
7.      Informal Conference - The informal conference is the final step in the investigation of a
case. It is held with the Board’s Enforcement Committee which is usually comprised of two
veterinarian Board members, a public member of the Board, Executive Director, Director of
Enforcement, the investigator assigned to the case, and the Board’s General Counsel. The Executive
Director normally chairs the conference. In most instances the respondent is present and may be
represented by legal counsel. The complainant may be present. No other parties are allowed in the
conference unless their presence will substantially benefit the development of the facts. This will be
determined by the Executive Director.
The purpose of the informal conference is to review the allegations in detail and develop the facts of
the case after receiving input from the complainant and respondent. An informal conference is not a
formal hearing, and the Enforcement Committee is not the final decision maker or finder of fact. The
makeup of the Committee is intended to ensure a fair disposition of complaints.
Following a thorough discussion of the case, the Committee excuses the parties and meets in private
to determine whether the alleged violations are accurate and to formulate a recommendation. The
Committee may:
    a.	 Find that there is no violation or insufficient evidence on which to find a violation;
    b.	 Continue the investigation because additional information may be available which the
        Committee needs to make a decision, or information was obtained during the conference that
        substantially changes the allegations discussed; or
    c.	 Find that a violation has occurred and discuss sanctions that it will recommend to the Board.
8.       Committee Determination - The respondent returns to the conference and is informed of
the results of the deliberation. If the Committee has found that a violation occurred, the complainant
will be informed and the recommended sanction is presented to the respondent.
The respondent is not required to accept or reject the proposed sanction at this time.
9.      No Violation Found - The parties to the complaint are notified verbally, and later in writing
of the decision and the case is closed.
10.      Violation Found – The parties to the complaint are verbally notified that a violation was
found. The General Counsel drafts the alleged violations and proposed sanctions into an Agreed
Order which is mailed to the respondent. The respondent, within the specified time, is to accept or
reject the Agreed Order.
11.    Respondent Accepts the Agreed Order - By signing the Agreed Order, the respondent
agrees not to contest the allegations and accepts the proposed sanctions. The signed Order is then
returned to the Board for formal consideration at its next regularly scheduled meeting.
Phase 4 (1 – 5 months):
12.     Board Action (Agreed Order) - The signed Agreed Order is considered by the Board. Final
action on the Order is taken during public deliberations of the Board, but the Board may go into
executive session to discuss the Order. In most cases the Board approves the Order without change,
but the Board may also amend the Order or reject it.




September 2015	                                    33           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


If the Board amends the Order, the General Counsel will mail the amended Order to the respondent
who then has fourteen (14) days from receipt to accept it by signing and returning it to the Board, or
reject it. If the respondent rejects the amended Order, the case will be presented to an administrative
law judge for a formal hearing.
Phase 5 (1 – 18 months):
13.    Respondent Rejects the Allegations and/or Sanctions in the Agreed Order - If the
respondent declines to sign the Agreed Order, the Legal Department then refers the case to the State
Office of Administrative Hearings for setting of a “contested case” administrative hearing and
prepares a Notice of Hearing containing the complaint allegations which is then mailed to the
respondent. .
14.     Administrative Hearings - Impartial Administrative Law Judges (ALJs) are employed by the
State Office of Administrative Hearings to conduct hearings on contested cases. The hearing is
conducted much like a trial in district court, and rules of evidence apply to the proceedings. The
respondent is entitled to the assistance of legal counsel. The Board is represented at the hearing by
the Legal Department and/or an Assistant Attorney General. The parties are allowed to present
relevant evidence (including witnesses) on the issues. The ALJ may question any witnesses. After the
hearing, the ALJ will prepare a Proposal for Decision (PFD).
15.     The Proposal for Decision - The ALJ’s PFD will contain findings of fact (based on the
testimony and evidence received) and conclusions of law (which include the relevant sections of the
law involved in the case on which a violation may or may not be found). The PFD is presented to the
Board and the respondent and any other named parties. Each party is allowed to file exceptions to the
findings and conclusions contained in the PFD. The PFD and any exceptions are then sent to the
Board for consideration and action.
16.     Board's Actions on Proposal for Decision - The Board usually accepts the findings of fact
and conclusions of law contained in the PFD. The Board may modify a findings of fact or conclusion
of law only under strict legal guidelines. The Board will issue a final order containing the findings and
conclusions and assessing sanctions, if indicated.
Appeal of Board Decisions - If the respondent objects to the findings of fact and/or conclusions
of law contained in the PFD, or to the Board’s action, the respondent may file a motion for rehearing
with the Board. If the motion is declined, the respondent may appeal the case to the district courts of
Travis County, Texas. From this point, the case is handled like any other civil matter.

G.	   Identify all funding sources and amounts for the program or function, including federal
      grants and pass-through monies. Describe any funding formulas or funding
      conventions. For state funding sources, please specify (e.g., general revenue,
      appropriations rider, budget strategy, fees/dues).

The General Revenue Fund is the source of funding for the Licensing and Enforcement Divisions.
The Board is self-supporting. The Texas State Board of Veterinary Medical Examiners generates
sufficient revenues from licensing and examination fees to support its operations. Fees are collected
through the renewal process to pay for the Texas.gov and the Peer Assistance programs. Excess fees
collected for the Peer Assistance program are transferred to the States’ General Revenue. The
licensing program is appropriated $4,300 in the agency’s bill pattern from fees collected for
reimbursement of copies.



September 2015	                                    34           Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


                             Texas Board of Veterinary Medical Examiners
                                 Exhibit 11 List of Program Funding

                                       General Revenue Funding
                                          By Board Program
                       Program                                FY2016                     FY2017
 Operate Licensing System                                    $229,159                    $229,159
 Appropriated Receipts                                         $4,300                      $4,300
 Texas.gov                                                    $40,000                     $40,000
                             Total Licensing Program         $273,459                    $273,459

 Complaints and Action                                         $866,351                  $866,353
 Peer Assistance                                                $30,000                   $30,000
                 Total Complaints and Action Program           $896,351                  $896,353

 Licensing Indirect Admin                                      $35,000                    $35,000
 Complaints and Action Indirect                                $85,000                    $85,000
                                          Grand Total         $1,289,810                 $1,289,812
Exhibit 11: List of Program Funding

H.	 Identify any programs, internal or external to your agency, that provide identical or
    similar services or functions to the target population. Describe the similarities and
    differences.

Licensing

There are no similar services or functions with regards to licensing of veterinarians, veterinary
technicians, and equine dental providers.

Enforcement

The primary similarity of services is related to the oversight of Controlled Substances(CS) and CS
records, and is between the Board, Texas Department of Public Safety (DPS) and the U.S. Drug
Enforcement Agency (DEA). The Texas criminal statues related to CS offenses fall to DPS for
potential criminal charges and federal criminal statutes to DEA. However, both entities rely heavily
on the Board to monitor and discover such problems since we have more contact with our licensees
in their clinic environments than DPS and DEA. Local law enforcement agencies also work controlled
substance cases, jointly or independently, involving veterinary licensees.

Any Texas local law enforcement agency (city police departments, sheriff’s departments, and even
constables) has jurisdiction in criminal offenses within their particular locale regarding violations of
the Veterinary Licensing Act. However, we do not find that they often work criminal cases involving
the Veterinary Licensing Act.

The Board often contacts local law enforcement to encourage them to work Practicing Veterinary
Medicine/Equine Dentistry Without a License cases that have come to our attention via a written
complaint. The offense is a class A criminal offense. If the case is worked as a criminal offense, there
can be significant consequences for the actor(s). The offenses can pose significant risks to the public.
If the Board has to work a Practicing Without a License case administratively without a criminal case,
the result is typically that the offender signs a cease and desist order agreeing to discontinue in the

September 2015	                                   35            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


criminal activity. If there is a subsequent offense, the OAG’s office gets involved at our request, and
a significant fine could be imposed.

Texas Department of State Health Services (TDSHS), particularly Zoonosis Control Division, has
jurisdiction regarding rabies vaccination and prevention protocols and regulations. However, the
Board receives a large number of calls from veterinarians requesting advice when a critical rabies
incident occurs. We have board rules regarding rabies, but they follow protocols set forth by TDSHS.

I.	   Discuss how the program or function is coordinating its activities to avoid duplication
      or conflict with the other programs listed in Question H and with the agency’s
      customers. If applicable, briefly discuss any memorandums of understanding (MOUs),
      interagency agreements, or interagency contracts.

Licensing

As answered in Question H, there are no similar services or functions with regards to licensing of
veterinarians, veterinary technicians, and equine dental providers, so there is no need to coordinate
activities with other programs.

Enforcement

Circumstances with individual investigations can cause the Board to contact DPS or DEA for
assistance; however, we do not have any MOUs or other interagency agreements with those agencies.
If the Board has information about a licensee that indicates criminal charges might be expected, we
are likely to contact DPS or another law enforcement agency to work the case jointly or independently.
The Board attempts to avoid investigative actions that could potentially interfere with criminal
prosecutions. Criminal investigations conducted by any law enforcement agencies in Texas, (whether
state, local, or federal) take precedence over the Board’s administrative cases.

J.	   If the program or function works with local, regional, or federal units of government,
      include a brief description of these entities and their relationship to the agency.

Licensing

The licensing of veterinarians, veterinary technicians, and equine dental providers does not involve
other local, regional, or federal units of government. However, our licensees have the option to utilize
the Texas.gov online renewal system for annual renewals.

Also, a coordinated effort between this program, the Office of the Attorney General, and Texas
Guaranteed Student Loans ensures that licensees currently in default of a student loan or child support
are not able to renew a license issued by this Board.

The Texas Guaranteed Student Loan Corporation (TG) was established under Texas Education Code
Chapter 57 to administer a guaranteed student loan program and to provide necessary and desirable
services related to the loan program. This Board is required to submit to TG a list of all active licensees
on a quarterly basis. From this list, TG identifies the persons who are in default on loans guaranteed
by the corporation and reports those persons to the department. Section 57.491, Loan Default
Ground for Non-renewal of Professional or Occupational License, of the Texas Education Code,
states that we shall not renew the license of a licensee whose name is on the list provided by the
corporation unless the licensee presents to us a certificate issued by TG certifying that the licensee has

September 2015	                                     36            Texas Board of Veterinary Medical Examiners
                                                                                     Self-Evaluation Report


entered a repayment agreement on the defaulted loan or the licensee is no longer in default on a loan
guaranteed by the corporation.

Texas Family Code §232.0135 “Denial of License Renewal” provides that “(a) a child support agency,
as defined by Section 101.004, may provide notice to a licensing authority concerning an obligor who
has failed to pay child support for six months or more that requests the authority to refuse to accept
an application for renewal of the license of the obligor. (b) A licensing authority that receives the
information described by Subsection (a) shall refuse to accept an application for renewal of the license
of the obligor until the authority is notified by the child support agency that the obligor has: (1) paid
all child support arrearages; (2) established with the agency a satisfactory repayment schedule or is in
compliance with a court order for payment of the arrearages; (3) been granted an exemption from this
subsection as part of a court-supervised plan to improve the obligor's earnings and child support
payments; or (4) successfully contested the denial of renewal of license…”.

Upon notification of a default on student loan payments or child support payments, the Director of
Licensing will initiate a referral to the Enforcement Division. Pursuant to Rule 573.78, a licensee who
has defaulted on a student loan or failed to pay child-support may be subject to disciplinary action by
this Board.

Enforcement

DEA, DPS, and TDSHS relationships with the Board are described above in Sections H and I. The
Office of the Attorney General (OAG) is called upon by the Board for assistance in enforcement
matters when a cease and desist order has been violated by a non-licensee that previously was found
in violation of the Veterinary Licensing Act by practicing veterinary medicine without a license. OAG
also represents the Board in district court cases.

The Board has been called upon to share information with USDA particularly on cases involving the
interstate transport of animals or interstate distribution of controlled substances. This is a rare
occurrence. However, the new ‘green hunting’ interest may increase our contact with federal agencies
and other state veterinary boards. The Board has worked with the Oklahoma State Veterinary Board
on a variety of cases. The Board has also communicated with Louisiana state agencies regarding
intelligence information on individuals reported to be Practicing Without a License in Texas that have
Mexican cartel connections and that are active in the Louisiana horse racing business. The Board has
met with Texas Animal Health Commission investigators regarding shared safety concerns and other
common interests.

The Texas Racing Commission requests our assistance a few times a year to accompany them to
racetracks on race days. We can be used as a resource if questions arise regarding the appropriateness
of actions taken by veterinarians that are working on horses at the venue.

The American Association of Veterinary State Boards (“AAVSB”) maintains a national database that
most state veterinary boards, including Texas, report disciplinary actions to. We are notified by
AAVSB when one of our licensees has had disciplinary action taken against them by another state
board and based on that information we evaluate the disciplinary action and may open a case against
that licensee.




September 2015                                     37           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


K.    If contracted expenditures are made through this program please provide:
          a short summary of the general purpose of those contracts overall;
          the amount of those expenditures in fiscal year 2014;
          the number of contracts accounting for those expenditures;
          top five contracts by dollar amount, including contractor and purpose;
          the methods used to ensure accountability for funding and performance; and
          a short description of any current contracting problems.

     There are two contract expenditures made through the Board’s programs. The licensing program
     has contracted services with Texas.gov and the enforcement program has contracted services with
     the Peer Assistance Program.

     Texas.gov – Licensing Strategy

     The Texas.gov contract is the agent that allows the Board to accept credit card payments for
     license renewals. The Board’s bill pattern allocated for FY2014 and FY2015 $35,000 each fiscal
     year, for FYs 2016 and 2017 the allocated amount increased to $40,000 each fiscal year.

     A $5.00 fee is collected for on-line renewals for the Texas.gov contract are deposited into a
     designated appropriation account, (Appropriation # 00007). These funds are transferred to
     Texas.gov monthly, all funds deposited into this appropriation are passed to Texas.gov due to
     appropriated authority in HB 1 GAA Article VIII, Section 4 Texas.gov appropriation.

     There are currently no contracting problems with this vendor.

     Peer Assistance Program – Complaints and Action Strategy

     The peer assistance program contract provides various programs for veterinarians impaired by
     chemical dependency or mental illness. The Board’s bill pattern allocated for FY2014 and FY2015
     $30,000 each fiscal year, for FYs 2016 and 2017 the allocated amount remains at $30,000 each
     fiscal year.

     A $4.00 fee is collected from on-line renewals for the peer assistance program contract and are
     deposited into a designated appropriation account, (Appropriation # 00006). The Board has a
     firm fixed price contract with the vendor and the monthly invoice for this service is $2,500 a
     month or $30,000 per fiscal year. If excess funds are collected for the contract the excess is
     transferred to the State’s general revenue.

     There are currently no contracting problems with this vendor. Currently this contract is out for
     re-bid.

L.    Provide information on any grants awarded by the program.

This is not applicable as no grants are awarded by the program.




September 2015                                    38          Texas Board of Veterinary Medical Examiners
                                                                                        Self-Evaluation Report


M.	 What statutory changes could be made to assist this program in performing its
    functions? Explain.

Licensing

The Licensing Program does not anticipate any statutory changes at this time.

Enforcement

The Board has had some serious, sometimes long term, problems with licensees that seem unfit to
practice due to age or health-related physical and/or mental impairments, and impairments due to
mental illness. A brief description of the following 4 licensees (identified as A, B, C, and D) are
presented as examples of the Board’s serious ‘fit to practice’ issues and its inability to handle the
situations well, due to a lack of statutory authority. A better solution is to have clear statutory authority
to send licensees with potential fitness to practice problems to third party medical reviewers to more
quickly deal with these issues.

Dr. A was a diabetic stroke victim with obvious mental and physical limitations. There were numerous
standard of care complaints against him. Dr. A had an office that was in his house. It was separated
from his kitchen by short swinging doors. His normal routine was to sit in the kitchen/great room
area and verbally communicate with his two veterinary technicians, one being his wife. Dr. A had 18
complaints with the Board and 17 of those were in the last 3 years of his career. Cases were also
opened on the two veterinary technicians for practicing without a license. He refused to surrender his
license, which was ultimately revoked. There was a significant risk to the public during the three years
it took to revoke his license.

Dr. B had a continuing education violation in 2012 and a violation of board order in 2013. The
Board’s staff received numerous calls from Dr. B when he tried to renew his license the last two times.
He was clearly confused, thinking that they were telephone operators, and was extremely forgetful.
Two board investigators went to inspect him and he threatened to cut an investigator’s hand. His
family intervened and tried to get Dr. B to surrender his license, but he refused. The family was
unwilling to have him declared mentally incompetent by a judge. Ultimately he was unable to renew
his license when he was unable to provide proof of continuing education.

Dr. C had two standard of care complaints against him in 1990 and 1997. He had a complaint in 2011
about him abusing animals. He agreed to a mental health evaluation that revealed some significant
problems. The Board did not have authority to order a mental health evaluation if Dr. C had refused.
This case was resolved due to the efforts of a veterinarian friend, and Dr. C became convinced that it
was time for him to sell his practice, which he did. He then surrendered his license.

Dr. D was contacted during an inspection. The investigator was shocked to find a severe sanitation
problem in the clinic and later a hoarding of materials and animals situation in her 3 neighboring
houses. Local law enforcement had been dealing with her prior to the 2013 inspection. Ultimately,
Dr. D surrendered her veterinary license. She was later arrested on animal cruelty charges.

The Board has also recently been dealing with two other veterinarians whose hoarding of animals and
animal cruelty problems have resulted in criminal charges.

Section 801.004(1) (the “owner exemption”) of the Texas Occupations Code has generated litigation
in regard to its interpretation and application to licensees. Specifically, in cases where a shelter or

September 2015	                                      39            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


rescue group owns an animal, some have argued that the employed or volunteer veterinarian is not
regulated by the Veterinary Licensing Act because the veterinarian is either the owner, the employee,
or the designated caretaker and is, thus, exempt from the Veterinary Licensing Act. This interpretation
has been successful in at least one case before an Administrative Law Judge. Further, such
interpretation means that a licensee is permitted, in certain circumstances, to practice veterinary
medicine without any oversight or regulation by the entity that licensed him or her. To our knowledge,
no other profession provides its licensees with such an exemption. The Board believes that such
interpretation is simply an attempt to circumvent the Veterinary Licensing Act and is not permitted.
The interpretation would also lead to an absurd result as the Veterinary Licensing Act does not define
a “designated caretaker;” therefore, any individual (licensed or not) who is asked by an owner to
provide veterinary care to an animal would be exempt from the Act. As that would include all
veterinarians and individuals practicing veterinary medicine without a license, the Veterinary Licensing
Act essentially would be rendered moot. Statutory changes to the owner exemption would allow the
Board to know definitively when veterinarians are within its regulatory jurisdiction rather than
continue in litigation.

N.	 Provide any additional information needed to gain a preliminary understanding of the
    program or function.

We have no additional information.

O.	 Regulatory programs relate to the licensing, registration, certification, or permitting of
    a person, business, or other entity. For each regulatory program, if applicable, describe:
           why the regulation is needed;
           the scope of, and procedures for, inspections or audits of regulated entities;
           follow-up activities conducted when non-compliance is identified;
           sanctions available to the agency to ensure compliance; and
           procedures for handling consumer/public complaints against regulated entities.

Licensing

Licensing of veterinarians, veterinary technicians, and equine dental providers is necessary to assure a
uniform and stringent standard of veterinary medical practice in the state. A person practicing
veterinary medicine in Texas is required to be licensed by sections 801.251 - .258, Texas Occupations
Code. Licensing rules are contained in Rules 571.3-65 of the Board.

Enforcement

The Enforcement Division investigates all jurisdictional complaints. This is an essential function that
is necessary for the Board to fulfill our mission to serve the public in matters related to veterinary
medicine.

Enforcement also conducts inspections in order to ensure, as much as resources allow, that the
veterinary community is compliant with the Veterinary Licensing Act and Board Rules. With some
problems that are discovered during an inspection, the licensee can forward proof of compliance to
the investigator, such as proof of continuing education if it was unavailable during the inspection.
Other problems, such as deficiencies with controlled substances records or shortages, typically cause
an investigation (case) to be opened on the licensee.

September 2015	                                   40            Texas Board of Veterinary Medical Examiners
                                                                                           Self-Evaluation Report


Violations found during an inspection, just as with a violation discovered based on a complaint from
the public, can prompt actions against the licensee ranging from a ‘voluntary compliance’ closure, to
an informal board order with or without a fine, and even to a license revocation. The disciplinary
action recommendation depends on the severity of the infraction, and mitigating or aggravating
circumstances. Repetition of the same infraction would be an example of an aggravating circumstance.

P.    For each regulatory program, if applicable, provide the following complaint information.
      The chart headings may be changed if needed to better reflect your agency’s practices.

The Board does not regulate entities, only persons. For the statistic involving complaints resulting in
disciplinary action, please note that many complaints may have more than one of the disciplinary
actions, not just one (e.g. a reprimand and an administrative penalty).

                               Texas State Board of Veterinary Medical Examiners

                  Exhibit 12: Information on Complaints Against Regulated Persons or Entities

                                           Fiscal Years 2013 and 2014


                                                                             Fiscal Year 2013    Fiscal Year 2014
 Total number of regulated persons                                                8,136               9,269
 Total number of regulated entities                                                n/a                 n/a
 Total number of licensees inspected – onsite                                      605                 605
 Total number of licensees inspected – by mail                                     286                 281
 Total number of complaints received from the public                               282                 268
 Total number of complaints initiated by agency                                    181                 232
 Number of complaints pending from prior years                                      3                  182
 Number of complaints found to be non-jurisdictional                               27                  19
 Number of complaints resolved                                                     498                 438
 Average number of days for complaint resolution                                   283                 204
 Complaints resulting in disciplinary action:
           administrative penalty                                                  108                 102
           formal reprimand                                                        51                  71
           informal reprimand                                                      37                  27
           probation                                                                7                  17
           suspension                                                               8                  17
           revocation                                                               1                  13
           voluntary surrender                                                      9                   3
           cease & desist                                                          33                  30
           agreed permanent injunction                                              0                   1
           continuing education                                                    47                  40
Exhibit 12: Information on Complaints Against Persons or Entities




September 2015                                            41        Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


VIII. Statutory Authority and Recent Legislation

A.	   Statutory Authority
                            Texas State Board of Veterinary Medical Examiners
                          Exhibits 13a – 13b: Statutes / Attorney General Opinions

Statutes
                                                                Authority / Impact on Agency
 Citation / Title

 Chapter 801, Texas Occupations Code                 Board’s enabling legislation that creates the Board;
                                                     outlines its general and specific authority; outlines
                                                     public interest information and complaint procedures;
                                                     license and renewal of license requirements; outlines
                                                     general disciplinary authority and procedure, including
                                                     penalties and sanctions.

                                                     Authorized in 2011by HB 414 to license and regulate
                                                     equine dental providers.

                                                     Authorized in 2013 by SB1312 to license and regulate
                                                     licensed veterinary technicians.
 Chapter 101, Texas Occupations Code                 Creates the Health Professions Council to provide a
                                                     means for the regulatory agencies represented on the
                                                     council to coordinate administrative and regulatory
                                                     efforts. Creates a toll-free telephone complaint system
                                                     to provide assistance and referral services for persons
                                                     making a complaint relating to a health profession
                                                     regulated by the state and establishes a training
                                                     program for the governing bodies of state agencies that
                                                     regulate health professions.
 Sec. 411.122, Texas Government Code                 Authorizes the Board to obtain criminal history record
                                                     information for an applicant for a license from the
                                                     board.
 TEX CR. CODE ANN. § 60.061                          Requires this Board to provide the Texas Department
                                                     of Public Safety a list of each person licensed on a
                                                     quarterly basis so that criminal history checks can be
                                                     performed.
 10 CFR section 1300 et seq.                         These regulations of the Federal Drug Enforcement
                                                     Administration are based on the federal law 21 United
                                                     States Code, Section 801 et seq. Veterinarians must
                                                     comply with these regulations.
 37 TAC 13.1 - .278                                  These regulations are Texas Department of Public
                                                     Safety rules requiring persons who distribute or
                                                     prescribe controlled substances to register with the
                                                     DPS and meet other regulatory requirements.




September 2015	                                     42            Texas Board of Veterinary Medical Examiners
                                                                                        Self-Evaluation Report



                                                               Authority / Impact on Agency
 Citation / Title

 21 United States Code, Section 801 et seq.          This section of the Code contains the federal law on
                                                     controlled substances, including schedules of
                                                     controlled substances, and provides the basis for the
                                                     Texas controlled substance statutes. Veterinarians
                                                     must adhere to this statute in handling controlled
                                                     substances.
 Chapters 481, 483 and 485, Health and Safety Code Chapters 481 and 483 relate to the classification,
                                                   control and dispensing of controlled substances and
                                                   dangerous drugs. Since veterinarians often control and
                                                   dispense controlled substances in their practices, these
                                                   statutes impact the Board’s rules concerning controlled
                                                   substances. Chapter 485 relates to the use of abusable
                                                   volatile chemicals that may be possessed by
                                                   veterinarians. A criminal conviction of a veterinarian
                                                   under these chapters requires the Board to revoke the
                                                   veterinarian’s license.
Exhibit 13a: Statutes

Attorney General Opinions
           Attorney General Opinion No.                               Impact on Agency
 JM-46 (July 25, 1983)                               TBVME is not required to exempt applicants who are
                                                     licensed in another state from TBVME’s examination
                                                     requirements. TBVME is authorized to implement a
                                                     reciprocal licensing system, and may consider any
                                                     reasonable factors it deems relevant in making licensing
                                                     determinations.
 JM-339 (August 13, 1985)                            This opinion helped clarify that veterinarians employed
                                                     by governmental entities are not exempt from the
                                                     licensing requirements in the Veterinary Practice Act.
 DM-498 (December 22, 1998)                          This opinion helped clarify the relationship of
                                                     veterinarians and non-veterinarian business entities
                                                     regarding the practice of veterinary medicine. The
                                                     opinion led to changes in the Veterinary Licensing Act
                                                     to allow legal sanctions against corporations or
                                                     business entities that illegally practice veterinary
                                                     medicine.




September 2015                                      43            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report



             Attorney General Opinion No.                                          Impact on Agency
 JC-0421 (October 3, 2001)                                    This opinion found that a veterinarian who has
                                                              complied with the statutory notice requirements in
                                                              section 801.357 of the Texas Occupations Code must
                                                              release an animal to the owner upon the owner’s
                                                              demand within the first 12 days after mailing the notice.
                                                              The animal is considered “abandoned” on the 13th day,
                                                              and the veterinarian may dispose of the animal. A
                                                              veterinarian who has not complied with the statutory
                                                              notice requirements may not refuse to return the
                                                              animal to its owner at any time. A veterinarian is
                                                              required to provide necessary treatment to an animal in
                                                              his or her custody, and is entitled to reimbursement of
                                                              reasonable expenses for necessary treatment and
                                                              boarding.
 GA-0547 (May 10, 2007)                                       This opinion held that TBVME may adopt a rule
                                                              prohibiting licensees from dispensing controlled
                                                              substances without a Texas Department of Public
                                                              Safety registration. TBVME did adopt such a rule and
                                                              has enforced it.
 ORD No. 683 (November 24, 2009)                              This opinion clarified section 801.207 of the Act,
                                                              regarding the Board’s confidentiality provisions. The
                                                              opinion found that complaints filed with TBVME and
                                                              a licensee’s response to the complaint are confidential
                                                              and excepted from public disclosure under the Public
                                                              Information Act. TBVME may send the licensee a copy
                                                              of the complaint against them, and may send the
                                                              complainant a copy of the licensee’s response. TBVME
                                                              may also send a copy of the licensee’s response to a
                                                              consulting veterinarian.
Exhibit 13b: Attorney General Opinions

B.	     Legislation Enacted 84th Legislature

                                  Texas State Board of Veterinary Medical Examiners
                                     Exhibits 14a – 14b: 84th Legislative Session

Legislation Enacted
      Bill Number        Author                                     Summary of Key Provisions
         HB7        Darby | Otto | This bill abolished the additional professional fee for certain licensees, including
                       Howard |       veterinarians.
                    Turner, Sylvester
                        | Murr
       HB1740*        Senfronia       This bill provides that a veterinarian who is employed by a county or municipality or is
                      Thompson        working as part of a local rabies control program is not required to establish a
                                      veterinarian-client-patient relationship prior to administering or supervising the
                                      administering of a rabies vaccine.




September 2015	                                               44              Texas Board of Veterinary Medical Examiners
                                                                                                     Self-Evaluation Report


    Bill Number          Author                                    Summary of Key Provisions
      SB195*             Charles     This bill transfers the regulation of the official prescription program for certain
                       Schwertner    controlled substances from the Department of Public Safety to the Texas State Board
                                     of Pharmacy (TSBP). The bill further permits the TSBP to collect fees to cover the
                                     costs of the program and requires the relevant licensing agencies to increase fees to
                                     cover the cost.
Exhibit 14a: Legislation Enacted 84th Leg

Legislation Not Passed
   Bill Number            Author                        Summary of Key Provisions / Reason Bill Did Not Pass

     HB503            Ryan Guillen        This bill would have provided the Board with the authority to
                                          commission peace officers. Such authority would have allowed the
                                          Board to better investigate cases concerning people practicing
                                          veterinary medicine without a license. It would also facilitate improved
                                          communications with law enforcement concerning shared cases.
     HB859          Eddie Rodriguez This bill would have exempted anyone working for an animal shelter
                                    from the entire Veterinary licensing Act. Several shelter bills were filed
                                    this session. None of the bills passed as the stakeholders could not
                                    reach a consensus as to the language.
     HB1274            Lyle Larson        This bill would have made changes throughout the Veterinary Licensing
                                          Act to allow for certain protocols to occur within animal shelters.
                                          Several shelter bills were filed this session. None of the bills passed as
                                          the stakeholders could not reach a consensus as to the language.
     SB1911           Charles Perry       This bill would have made changes throughout the Veterinary Licensing
                                          Act to allow for certain protocols to occur within animal shelters.
                                          Several shelter bills were filed this session. None of the bills passed as
                                          the stakeholders could not reach a consensus as to the language.
     SB1920           Kirk Watson         This bill would have exempted anyone working for an animal shelter
                                          from the entire Veterinary Licensing Act. Several shelter bills were filed
                                          this session. None of the bills passed as the stakeholders could not
                                          reach a consensus as to the language.
     SB1959          Juan Hinojosa        This bill would have provided the Board with the authority to
                                          commission peace officers. Such authority would have allowed the
                                          Board to better investigate cases concerning people practicing
                                          veterinary medicine without a license. It would also facilitate improved
                                          communications with law enforcement concerning shared cases.
Exhibit 14b: Legislation Not Passed 84th Legislature




September 2015                                               45              Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


IX.	 Major Issues

1. Confidentiality Statutory Provisions

A.	    The Veterinary Licensing Act has very simple language regarding confidentiality of board
       records that is insufficient to cover all of the intricacies of standard actions by the Board in the
       process of implementing the laws and rules of the Board.

B.	    Section 801.207 of the Texas Occupations Code states:

       (i) Except as provided by Subsection (b), a board record is a public record and is available for
       public inspection during normal business hours.

       (ii) An investigation record of the board, including a record relating to a complaint that is found
       to be groundless, is confidential.

      	 This statutory language does not address many questions that have come up in the daily
         functions of the Board. Specifically, questions concerning when a licensee may access what
         information regarding cases against him/her and how information should be handled through
         the administrative legal process and litigation. Importantly, the Board has questions regarding
         when information can be shared with law enforcement and how to handle public health
         information.

These issues affect the public in what information they are allowed to see in an open records request,
the licensees in what information they are also allowed to see in an open records request, the applicants
for licensure before the board, and the Board staff who need to have a clear and definitive answer to
the everyday issues they encounter.

The Board attempted to have legislative action on this issue in 81st Legislative session (HB1562) and
in the 82nd Legislative session. HB1802/SB1032 these bills did not pass.

The Medical Board and the Nursing Board seem to have addressed these issues in their enabling
statute, and provide much more clarity than the 2 sentences the Veterinary Licensing Act has currently.
See Section 164.007 of the Texas Occupations Code and Sections 301.206, .207, .414, .417, .418, .4521,
.460, and .466 of the Texas Occupations Code. Their statutory language has been thoroughly discussed
and litigated and works for their professions, which are very similar to the veterinary profession. These
suggested changes reflect that language and will provide clarity to licensees, complainants, members
of the public requesting open records and Board staff answering open records requests as well as
Board attorneys filing contested cases. These changes are in furtherance of the policy previously set
out by the Legislature that complaints where no violation was found remain confidential so as not to
harm the reputation of the licensee. However, this clarity would allow the Board to share investigative
records with other state and federal agencies to further protect the public. These changes would also
reduce litigation resources, at our Board and the Office of the Attorney General, spent in determining
what records are available to the public, complainants, and licensees. The Board staff will be more
efficient without ambiguity in the statutory language. The drawbacks are that some interest groups are
interested in hamstringing the Board’s ability to regulate and relish the ambiguity in the statute. There
is no fiscal impact to the proposed change, except less litigation (and ensuing litigation costs)



September 2015	                                     46            Texas Board of Veterinary Medical Examiners
                                                                                       Self-Evaluation Report


2.	   Fitness to Practice Statutory Provisions

A. 	 The Veterinary Licensing Act has very simple language regarding mental incompetence
     jurisdiction that is insufficient to cover all of the intricacies of applying this principle in day to
     day Board actions.

B.	   Discussion

      Currently, under the Veterinary Practice Act, there is a conflict between Section 801.157(b)
      which allows the Board to order a veterinary licensee, who is subject to disciplinary action under
      the Act based on a finding that the veterinarian is impaired by chemical dependency or mental
      illness, to submit to care, counseling, or treatment through the peer assistance program and
      Section 801.405 which states that the Board may suspend or revoke a license if a court finds that
      the license holder is mentally incompetent. It also states that if a court determines that a person
      whose license is suspended or revoked under this section is mentally competent, the Board may
      reinstate the person’s license. The Board has seen an increase in the number of licensees that
      have problems with dementia and are no longer fit to practice. These licensees present a risk to
      the public in that they are unable to practice veterinary medicine to an acceptable standard of
      care.

      A potential solution is to add additional statutory language that would allow the Board on
      probable cause, to request the affected veterinarian or applicant to submit to a mental or physical
      examination by physicians designated by the Board (through the peer assistance program). The
      Board would be required to adopt guidelines, in conjunction with persons interested in or
      affected by this section, to enable the Board to evaluate circumstances in which a veterinarian
      or applicant may be required to submit to an examination for mental or physical health
      conditions, alcohol and substance abuse, or professional behavior problems. If the affected
      veterinarian refuses to submit to the examination, the Board would issue an order requiring the
      veterinarian to show cause why the veterinarian should not be required to submit to the
      examination, and schedule a hearing on the order not later than the 30th day after the date on
      which notice is served on the veterinarian. The veterinarian shall be notified by either personal
      service or certified mail with return receipt requested. At the hearing, the veterinarian and the
      veterinarian’s attorney would be entitled to present testimony and other evidence showing that
      the veterinarian should not be required to submit to the examination. After a hearing, the Board
      would issue an order either requiring the veterinarian to submit to the examination or
      withdrawing the request for examination. The Board would refer a veterinarian or applicant with
      a physical or mental health condition to the most appropriate medical specialist for evaluation
      (as determined by the peer assistance program). The Board would not require a veterinarian or
      applicant to submit to an examination by a physician having a specialty specified by the Board
      unless medically indicated. The Board would not require a veterinarian or applicant to submit
      to an examination to be conducted an unreasonable distance from the person’s home or place
      of business unless the veterinarian or applicant resides and works in an area in which there are
      a limited number of physicians able to perform an appropriate examination. The guidelines
      adopted under this section would not impair or remove the Board’s power to make an
      independent licensing decision.




September 2015	                                     47            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


      This potential solution would allow a qualified third party medical professional to evaluate
      licensees with potential mental health issues in a timely manner and in a non-public forum
      (unlike a court hearing on mental competency). This will provide protection to the public with
      regards to licensees that are unable to practice at a minimum standard of care as determined by
      mental health professionals. A similar solution is set out in Chapter 167 of the Texas
      Occupations Code for the Medical Board and Sec. 301.452, Physical and Psychological
      Evaluation, of the Texas Occupations Code for the Nursing Board. There is not a fiscal impact
      to the state for this proposed change.

3.	 Veterinarians practicing in shelters and Owner Exemption Language in the Veterinary
    Licensing Act

A.	   Recent litigation has concerned the interpretation of the Veterinary Licensing Act’s owner
      exemption. Specifically, an administrative law judge has found that a licensee veterinarian is
      exempt as to the Veterinary Licensing Act because she was a designated caretaker and an owner
      of the animals because she worked (but was not directly paid) at a shelter that legally owned the
      animals at issue

B.	   When the Veterinary Licensing Act was enacted, the statutory language of the Act was not
      contemplating the model of a non-profit organization owning potentially thousands of animals
      and providing veterinary services with a licensee of the Board acting as an owner or designated
      caretaker for those animals. This model has developed in recent years and recent litigation has
      interpreted the Act as exempting the licensee from the Act where they are an owner, an employee
      of the owner or designated caretaker. The effect of this ruling, if upheld, will be to allow licensees
      in such scenarios to operate without a standard of care. Such ruling would impact the Board’s
      treatment of veterinarians affiliated with shelters and rescue groups. The impact could be that
      an entire group of licensees are unregulated.

      Further, the district court invalidated the Board’s rule providing a definition of the term
      “designated caretaker” which defined one to not include a person who cares for an animal after
      an animal has already developed a condition. If this definition continues to be invalidated, the
      Board may have great difficulty enforcing any of its laws or rules. “Designated caretaker” would
      only be given a reasonable or common definition – one who is designated to provide care.
      Therefore, any person practicing veterinary medicine without a license would likely claim (and
      has in the past) that he/she is simply a designated caretaker as the animal’s owner provided the
      animal to that individual for the individual to provide it with care. This argument is commonly
      used by individuals practicing veterinary medicine without a license. The same argument would
      also apply to any veterinarian or other licensee as all such individuals are generally designated to
      provide care to an animal by its owner, in the regular course of their business. This would be
      an absurd result, rendering the Act moot; however, it is certainly a possibility.

      The Board simply wishes clarity in this issue. One suggestion has been made to simply clarify
      that every licensee is under the Veterinary Licensing Act and is not exempt. One non-profit has
      claimed that they would not be able to operate financially if they were required to operate under
      the rules of the Veterinary Licensing Act, specifically by having a veterinary-client-patient
      relationship established at the onset. This would require the employment of several licensed
      veterinarians. Many other similar nonprofits want to comply with the Veterinary Licensing Act
      and think that their veterinarians should not be exempt and should be held to a minimum
      standard of care. An attempt was made to resolve this issue in the last legislative session but the

September 2015	                                     48            Texas Board of Veterinary Medical Examiners
                                                                                        Self-Evaluation Report


       interest groups were unable to come to an agreement on a solution. The only fiscal impact to
       the state with regards to this issue is a reduction in litigation costs and resources spent in
       litigation.

       There is also an issue with intake vaccinations at shelters. The Veterinary Licensing Act sets out
       the requirement for the establishment of a veterinarian-client-patient relationship prior to any
       veterinary services being provided. It did not contemplate the unique situation in shelters where
       intake vaccinations (e.g. distemper, parvo, bordetella, but not rabies) need to be provided to
       animals upon intake/pickup so as to minimize the spread of disease among animals in the shelter
       environment. The Veterinary Licensing Act needs to be updated to address this situation in
       shelters.

4. 	   Statutory Clarifications

A.	    The Veterinary Licensing Act has several issues that additional clarification and resolution would
       be helpful in the administration of the Act by the Board staff.

B.	    (i.) In a previous sunset review, across-the-board language was added to the Veterinary Licensing
       Act in Section 801.153 of the Texas Occupations Code, regarding the Board may not include in
       a rule regarding prohibiting a false, misleading, or deceptive practice a rule that restricts the
       person’s advertisement under a trade name. This language has allowed, in at least one example
       the Board is aware of, a licensee to make their trade name a misleading name. The Board staff
       has spoken with Sunset staff and have been informed this across-the-board language is no longer
       a recommendation. This language allows licensees to name their businesses in a misleading
       manner which is not beneficial to the citizens of Texas.

       (ii.) In Section 801.401 of the Texas Occupations Code, the statutory language sets out the
       disciplinary powers of the Board. In listing the powers, the powers are delimited by a comma
       and has “or” at the end of the list. It is clearly the intention of the legislature to allow the Board
       to use multiple of these powers in disciplining licensees. The suggested change is to add
       “and/or” at the end of subsection (4) to clarify the intended meaning of the legislature.

        (iii.) Also, in Section 801.401 of the Texas Occupations Code, the Board believes it would be
        beneficial to have the ability under the disciplinary powers of the Board, to be able to order a
        licensee to take the jurisprudence exam. The Board’s common practice is to offer this as a
        portion of an agreed disciplinary order. However, if the licensee does not agree to it and goes
        through a contested case hearing at SOAH, neither the Board nor the SOAH judge has the
        authority to order a jurisprudence exam as part of a disciplinary order. It is sometimes quite
        apparent that the licensee was highly uninformed of the requirements in the Veterinary Licensing
        Act and/or Board rules which directly lead to the violation of the Act and/or rules. In those
        scenarios, it would be helpful to have the licensee study the Act and rules and be tested on their
        knowledge. This is helpful to prevent further violations of the Act and rules by the licensee.

        (iv.) The Board is receiving more complaints in the past few years where licensed veterinarians
        are stating that they will euthanize a client’s animal and accept payment to do so and instead,
        treat the underlying medical issue for free and rehome the animal, often to an employee. In these
        scenarios, there is no paperwork from the client understanding that euthanasia is not going to
        occur and the animal may be rehomed. This is just one example of ethical issues that are now
        presenting themselves in the veterinary profession. The Board believes that a requirement of a

September 2015	                                      49            Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


      minimal amount of ethics continuing education [such as 3 hours] would help veterinary licensees
      identify and avoid some of the ethical dilemmas that present themselves in the veterinary
      profession. Many other professions have a similar requirement of ethics continuing education
      (e.g. nurses, physical and occupational therapists, attorneys, and physicians).
      (v.) In Section 801.253(b) of the Texas Occupations Code, there is an antiquated requirement
      that the Board publish information in newspapers or periodicals regarding licensing
      examinations. This requirement was set out prior to the internet and the Board’s website. The
      Board sets out dates for licensing examinations on the Board website and in the periodical Board
      Notes sent out to all licensees who have provided an email address. (73% of licensee population)
      This requirement no longer serves its intended purpose as there are other more cost effective
      and useful ways to inform potential licensees of the dates for licensing examinations.
      (vii.) In Section 801.004(6) of the Texas Occupations Code, there is an incorrect reference to
      Chapter 829 of the Health and Safety Code. The statute should reference Chapter 821 of the
      Health and Safety Code. This change would provide greater clarity to the public and any animal
      shelter employee that performs euthanasia who wishes to understand how to be exempt from
      the Veterinary Licensing Act.

X.	 Other Contacts

A.	   Fill in the following charts with updated information on people with an interest in your
      agency, and be sure to include the most recent email address.

                               Texas State Board of Veterinary Medical Examiners

                                           Exhibits 15a – 15c: Contacts


Interest Groups
  Group or Association Name/
                                       Address              Telephone                     Email Address
        Contact Person

 Texas Veterinary Medical 8104 Exchange Dr.             512-452-4224                 ccopeland@tvma.org
 Association/Chris        Austin, TX 78754
 Copeland
 Texas Association of          2317 N. 44th St.         254-399-0389                sarvt1981@yahoo.com
 Registered Veterinary         Waco, TX 76710                                         sueallen@tarvt.org
 Technicians /Sue Allen,
 LVT
 IAED/Josh Wallace             P.O. Box 498             (405) 313-8570            wallacejosh@hotmail.com
                               Whitesboro, TX 76273
 Equine Dental Providers       4836 Gaskamp Rd          979-836-1015                 mitzequine@aol.com
 of America/Carl Mitz          Washington, TX 77880
 Texas Vet Board               2202 Norma Dr.           972-284-9654                 munson@stempy.net
 Watch/Greg Munson             Mesquite, TX 75149
 Vet Abuse Network/            PO Box 6136              210-216-4102             info@vetabusenetwork.com
 Julie Catalano                San Antonio, TX 78209




September 2015	                                        50               Texas Board of Veterinary Medical Examiners
                                                                                                  Self-Evaluation Report


  Group or Association Name/
                                          Address                Telephone                     Email Address
        Contact Person

 Texas Farm Bureau              P.O. Box 2689                254-772-3030                 vglasson@txfb.org
 /Vernie Glasson,               Waco, Texas 76702
 Executive Director

 Texas and Southwestern 1301 W. Seventh St.                  817/332-7064          mbrockman@texascattleraisers.org
 Cattle Raisers Association Fort Worth, Texas                  Ext. 101
 /Matt Brockman             76102

 Tiger’s Justice Team /         7941 Katy Freeway            713/222-7600            TexasDogLawyer@yahoo.com
 Zandra Anderson                #412
                                Houston, Texas 77024
Exhibit 15a: Contacts – Interest Groups

Interagency, State, or National Associations
  Group or Association
        Name/                             Address               Telephone                   Email Address
    Contact Person
 American Association of        380 West 22nd Street,       (816) 931-1504                president@aavsb.org
 Veterinary State Boards/       Ste. 101
 Dr. John Lawrence              Kansas City, MO
                                64108
 Texas Veterinary Medical 8104 Exchange Dr.                  512-452-4224                 ccopeland@tvma.org
 Association/Chris        Austin, TX 78754
 Copeland
 National Board of              P.O. Box 1356                701-224-0332                   case@nbvme.org
 Veterinary Medical             Bismarck, ND 58502
 Examiners/
 Heather Case, D.V.M.
 SPCA of Texas/                 2400 Lone Star Dr.           214-742-7722                    spca@spca.org
 James Bias, CAWA               Dallas, TX 75212
Exhibit 15b: Contacts – Interagency, State, and National Association

Liaisons at Other State Agencies
  Agency Name / Relationship
                                           Address               Telephone                     Email Address
       / Contact Person

 Legislative Budget Board, Robert E. Johnson                (512) 463-8203          Trevor.Whitney@lbb.state.tx.us
 Assigned Analyst/Trevor Bldg., 5th Floor
 Whitney                   1501 N. Congress
                           Austin, TX 78701




September 2015                                             51                Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


  Agency Name / Relationship
                                         Address                Telephone                     Email Address
       / Contact Person

 Office of the Attorney         Administrative Law         (512) 475-4200       andrew.lutostanski@texasattorneyge
 General/Agency                 Division                                                     neral.gov
 Assigned                       P.O. Box 12548
 Attorney/Andrew                Austin, TX
 Lutostanski                    78711-2548

 Office of the Attorney         Administrative Law         (512) 475-4191        ted.ross@texasattorneygeneral.gov
 General/Agency                 Division
 Assigned Attorney/Ted          P.O. Box 12548
 Ross                           Austin, TX
                                78711-2548
 Office of the                  1100 San Jacinto           (512) 475-3547             ryan.vise@gov.texas.gov
 Governor/Governor              Austin, TX 78701
 Liaison/Ryan Vise
 Texas Animal Health            2105 Kramer                (512) 719-0722             gsnelson@tahc.state.tx.us
 Commission/Gene                Austin TX 78758
 Snelson
 Texas Department of            PO Box 149347              (512) 834-6755          karen.tannert@dshs.state.tx.us
 State Health                   Austin, TX                 x2350
 Services/Karen Tannert         78714-9347

 Texas Department of       Infectious                      (512) 458-7111           Tom.Sidwa@dshs.state.tx.us
 State Health Services/Dr. Disease Control                 x6628
 Tom Sidwa                 Unit Mail Code:
                           1960
                           PO BOX
                           149347
                           Austin, TX
                           78714-9347
 Texas Racing                   8505 Cross                 (512) 490-4009           mark.fenner@txrc.state.tx.us
 Commission/Mark                Park, #110
 Fenner                         Austin, TX 78754
 Texas Department of            PO Box 4087          (512) 424-7568                 Sherry.Wright@dps.texas.gov
 Public Safety/Sherry           Austin TX 78773-0542
 Wright
 Drug Enforcement                                                                     mark.e.schilli@usdoj.gov
 Administration
 (DEA)/Mark Schilli
 Texas Board of         333 Guadalupe,                     (512) 305-6715           bryan.snoddy@tbce.texas.gov
 Chiropractic           Ste. 3-825
 Examiners/Bryan Snoddy Austin, TX 78701
Exhibit 15c: Contacts – Liaisons at Other State Agencies




September 2015                                             52               Texas Board of Veterinary Medical Examiners
                                                                                   Self-Evaluation Report


XI.	 Additional Information
A. Agency-Specific Reports

This is not applicable as our Board is not required to complete any agency-specific reports that are
not part of general reporting requirements applicable to all agencies.

B.	   Has the agency implemented statutory requirements to ensure the use of "first person
      respectful language"? Please explain and include any statutory provisions that prohibits
      these changes.

The Board’s statutes and rules comply with the statutory requirements for the use of “first person
respectful language.”

C. 	 Fill in the following chart detailing information on complaints regarding your agency.
     Do not include complaints received against people or entities you regulate. The chart
     headings may be changed if needed to better reflect your agency’s practices.

The Board does not have a formal process for receiving and acting upon complaints against the
Board. Such complaints usually arise after the resolution of a complaint against a veterinarian where
one of the parties is not happy with the result. The complaint may then be: “The Board favors the
veterinarians,” “The complaint took too much time,” “The Board over-regulates veterinarians,” etc.
Several persons complain regularly about the Board. Their e-mails and other communications are
responded to when appropriate.

As required by SB1563 (76th Legislature), the Board conducts a customer service survey related to each
of the Board’s strategies listed in the appropriations act. The results of the survey are reviewed by
Board staff and utilized to improve Board services. The results are then filed with the Governor’s
office of Budget and Planning and the Legislative Budget Board.

The last customer satisfaction survey was completed in May 2014. Surveys were distributed to all
licensees and complainants for whom the Board has an email address [73 % of the licensee
population], and a link was also provided on the Board website and Facebook page. The survey
included questions related to licensure, enforcement, the Board website, and communication with the
Board; 306 individuals responded. This survey report is included as Attachment 12.




September 2015	                                   53          Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


D.	 Fill in the following charts detailing your agency’s Historically Underutilized Business
    (HUB) purchases.

                              Texas State Board of Veterinary Medical Examiners

                                  Exhibits 16a – 16c: Purchases from HUBs


Fiscal Year 2013

                                                 Total HUB                         Statewide
          Category             Total $ Spent                       Percent
                                                  $ Spent                            Goal
 Heavy Construction                 $0              $0               n/a             11.2%
 Building Construction              $0              $0               n/a             21.1%
 Special Trade                     $198             $0               0%              32.7%
 Professional Services            $3,964           $3,964           100%             23.6%
 Other Services                  $60,777          $25,699          42.28%            24.6%
 Commodities                     $11,047           $8,272          74.88%            21.0%
 TOTAL                           $75,987          $37,936          49.92%
Exhibit 16a: HUB Purchases for FY 2013

Fiscal Year 2014

                                                Total HUB                          Statewide
          Category            Total $ Spent                       Percent
                                                 $ Spent                              Goal
 Heavy Construction                $0               $0              n/a             11.2%
 Building Construction             $0               $0              n/a             21.1%
 Special Trade                     $0               $0              n/a             32.7%
 Professional Services             $0               $0              n/a             23.6%
 Other Services                  $46,983          $6,666          14.19%            24.6%
 Commodities                     $32,149          $23,032         71.64%            21.0%
 TOTAL                           $79,133          $29,698         37.53%
Exhibit 16b: HUB Purchases for FY 2014

Fiscal Year 2015

                                                Total HUB                          Statewide
          Category            Total $ Spent                       Percent
                                                 $ Spent                              Goal
 Heavy Construction                $0               $0              n/a             11.2%
 Building Construction             $0               $0              n/a             21.1%
 Special Trade                     $0               $0              n/a             32.7%
 Professional Services             $0               $0              n/a             23.6%
 Other Services                  $17,139          $1,178           6.87%            24.6%
 Commodities                     $9,295            $834            8.97%            21.0%
 TOTAL                           $26,434          $2,012           7.61%
Exhibit 16c: HUB Purchases for FY 2015



September 2015	                                      54            Texas Board of Veterinary Medical Examiners
                                                                                   Self-Evaluation Report


E.	   Does your agency have a HUB policy? How does your agency address performance
      shortfalls related to the policy? (Texas Government Code, Sec. 2161.003; TAC Title 34,
      Part 1, rule 20.15b)

Yes, our Board has a HUB policy. When a shortfall in HUB purchases is evident the data is examined
to find out why there is a shortfall. The purchasing department is held to strict procedures that are
formulated from the foundation of the State of Texas procurement rules and statutes.

The majority of our purchases are small dollar amounts, for example the mid-year report for FY 2015
shows 33 purchases under $1,000 and 7 purchases over $1,000. In the group of 7 purchases that are
over $1,000 there are 3 purchases that are over $2,000 and the sum of these 3 purchases ($21,840.93)
are 4 times greater than the sum of the 4 purchases from $1,000 to $1,999 ($4,962.30). The 3 larger
purchases were obtained through DIR contracting services, the Council on Competitive Government
and one was an open market bid. These costs have been consistent from FY2013-FY2015, however
the quantity of smaller purchases is declining due to the implementation of more streamlined processes
throughout the Board.

HUB purchases, DIR contracts, TXSmartbuy and Council on Competitive Government are the
majority of the Board’s purchases and a vendor being a HUB is always checked, if an item is available
to buy from a HUB vendor then that is the priority for the purchase.

F.	   For agencies with contracts valued at $100,000 or more: Does your agency follow a HUB
      subcontracting plan to solicit bids, proposals, offers, or other applicable expressions of
      interest for subcontracting opportunities available for contracts of $100,000 or more?
      (Texas Government Code, Sec. 2161.252; TAC Title 34, Part 1, rule 20.14)

This is not applicable to our Board as we do not have contracts that are valued at $100,000 or more.

G.	   For agencies with biennial appropriations exceeding $10 million, answer the following
      HUB questions.

This is not applicable to our Board as we do not have biennial appropriations exceeding $10 million.




September 2015	                                  55           Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


H.	 Fill in the charts below detailing your agency’s Equal Employment Opportunity (EEO)
    statistics.

                               Texas State Board of Veterinary Medical Examiners

                    Exhibits 17a – 17d: Equal Employment Opportunity Statistics FY2013-2015


1. Officials / Administration
                                                Statewide                      Statewide                    Statewide
            Total                                Civilian                       Civilian                     Civilian
          Number of           Percent           Workforce        Percent       Workforce      Percent       Workforce
  Year    Positions      African-American        Percent         Hispanic       Percent       Female         Percent
  2013         1                0%               8.99%             0%           19.51%         100%          39.34%
  2014         1                0%               8.99%             0%           19.51%         100%          39.34%
  2015        1                 0%              8.99%              0%           19.51%         100%          39.34%
Exhibit 17a: EEO Statistics for Officials/Administration

2. Professional
                                                Statewide                      Statewide                    Statewide
            Total                                Civilian                       Civilian                     Civilian
          Number of           Percent           Workforce        Percent       Workforce      Percent       Workforce
  Year    Positions      African-American        Percent         Hispanic       Percent       Female         Percent
  2013         6                0%               11.33%            0%           17.4%           83%          59.14%
  2014         6                0%               11.33%            0%           17.4%           83%          59.14%
  2015        6                 0%               11.33%            0%           17.4%          100%          59.14%
Exhibit 17b: EEO Statistics for Professionals

3. Para-Professional
                                                Statewide                      Statewide                    Statewide
            Total                                Civilian                       Civilian                     Civilian
          Number of           Percent           Workforce        Percent       Workforce      Percent       Workforce
  Year    Positions      African-American        Percent         Hispanic       Percent       Female         Percent
  2013         5                0%               14.16%           20%           21.36%          40%          41.47%
  2014         5                0%               14.16%            0%           21.36%          40%          41.47%
  2015         5                20%             14.16%             0%           21.36%          80%          41.47%
Exhibit 17c: EEO Statistics for Para-Professional

4. Administrative Support
                                                Statewide                      Statewide                    Statewide
            Total                                Civilian                       Civilian                     Civilian
          Number of           Percent           Workforce        Percent       Workforce      Percent       Workforce
  Year    Positions      African-American        Percent         Hispanic       Percent       Female         Percent
  2013         4                0%               13.57%           25%           30.53%         100%          65.62%
  2014         6              16.67%             13.57%          33.33%         30.53%         100%          65.62%
  2015        6               16.67%            13.57%           33.33%         30.53%         100%          65.62%
Exhibit 17d: EEO Statistics for Administrative Support




September 2015	                                             56              Texas Board of Veterinary Medical Examiners
                                                                                 Self-Evaluation Report


I.	   Does your agency have an equal employment opportunity policy? How does your
      agency address performance shortfalls related to the policy?

Our Board does have an equal employment opportunity policy which establishes a framework to
ensure that all facets of employment, including recruitment, selection, assignment, training,
promotion, and compensation are based on job-related factors such as an individual’s education,
qualifications, experience, demonstrated abilities and job performance.

Issues related to the equal employment opportunity policy are addressed in the Board’s affirmative
action plan as set forth by the Civil Rights Division of the Texas Workforce Commission.

XII. Agency Comments

We look forward to the Sunset Advisor Commission team’s visit to provide the information needed
to make a thorough assessment of our Board’s operations.




September 2015	                                 57          Texas Board of Veterinary Medical Examiners
Self-Evaluation Report


Attachments

    1. Veterinary Licensing Act
    2. Board Notes – FY2014 – 2015
            a. Fall-Winter 2013
            b. Spring-Summer 2014
            c. Fall-Winter 2014
    3. Publications and Brochures
    4. Board Member Biographical Information
            a. Bud E. Alldredge, Jr., DVM
            b. Janie Carpenter, DVM
            c. Dan Craven, DVM
            d. J. Todd Henry, DVM
            e. Joe Mac King, DVM
            f. Roland Lenarduzzi, DVM
            g. James “Jim” McAdams
            h. Keith Pardue
            i. Chad Upham
    5. Board Rules
    6. Legislative Appropriations Request FY2016 – 2017
    7. Annual Financial Reports – FY2012 – 2014
            a. FY2012
            b. FY2013
            c. FY2014
    8. Operating Budget – FY2103 – 2015
    9. Quarterly Performance Reports – FY2012 – 2015
            a. FY2012
            b. FY2013
            c. FY2014
            d. FY2015 (this will be a supplemental report)
    10. Strategic Plan
    11. July 2011 Audit Report on Performance Measures
    12. 2014 Customer Service Survey
    13. Policy on Division of Responsibilities Between Board and Staff
    14. Policy on Use of Technological Solutions to Improve Board Functions
    15. Regular License Flowchart
    16. Provisional License Flowchart
    17. Special License Flowchart




September 2015                                 58          Texas Board of Veterinary Medical Examiners
EXHIBIT B
EWELL | BROWN | BLANKE

                                                                            Ewell, Brown & Blanke LLP
                                                                                   111 Congress Avenue
                                                                                             28th Floor
                                                                                    Austin, Texas 78701

                                                                                   Direct: 512.770.4011
                                                                                   Mobile: 512.913.2978
                                                                                    Fax: 877.851.6384

                                                                                   dblanke@ebblaw.com
November 6, 2015

By Email

Mr. Ted A. Ross
Assistant Attorney General
Office of the Attorney General
300 West 15th Street
Austin, TX 78701
ted.ross@texasattorneygeneral.gov

Re:     Texas Board of Veterinary Medical Examiners, et al. v. Jefferson; No. 03-14-00774-CV

Dear Ted:

        We have read Appellants’/Cross-Appellees’ Suggestion of Mootness.
         The Board relies upon Bexar Metro Water Dist. v. City of Bulverde, 234 S.W.3d 126 (Tex. App.—
Austin 2007, pet. denied), and is therefore aware that “a declaratory judgment action is not moot
when a party voluntarily abandons the conduct at issue without any binding admission or extrajudicial
action that would prevent a recurrence of the challenged action.” Id. at 131 (internal quotations omitted)
(emphasis added).
        To satisfy the requirement for a binding admission or extrajudicial action, we have drafted
the attached covenants. Please understand that this is an initial draft; we are not inflexible on the
precise wording so long as the result is sufficient to “prevent a recurrence of the challenged action.”
Id.
         Given the time constraints for Dr. Jefferson’s response to the Suggestion of Mootness,
please let us know as soon as possible whether the Board is amenable to an agreement along the
lines of the attached covenants.
                                                                   2


        We look forward to hearing from you.

                                               Very truly yours,




                                               David P. Blanke

Encl.

c:      David F. Brown
        Ryan Clinton
        Martha S. Dickie
               (all by email w/encl.)
     THE TBVME’S COVENANT NOT TO PROSECUTE AND DR. JEFFERSON’S
          COVENANT TO OPERATE SAPA AS A RELEASING AGENCY

        These covenants are made and entered into as of November 5, 2015 (the Effective Date ),

by and between the Texas Board of Veterinary Medical Examiners (the TBVME ) and Ellen

Jefferson, D.V.M. (Dr. Jefferson ).

        WHEREAS, San Antonio Pets Alive! (SAPA) is a Texas non-profit corporation operating as

a “releasing agency” under Chapter 828 of the Texas Health and Safety Code.

        WHEREAS, SAPA owns the animals it rescues from the City of San Antonio’s Animal Care

Services (ACS ).

        WHEREAS, Dr. Jefferson has been SAPA’s Executive Director, and she remains its Lead

Veterinarian and a member of its Board of Directors.

        WHEREAS, Dr. Jefferson is therefore an agent of SAPA and “designated caretaker” under

Section 801.004(1) of the Texas Occupations Code.

        WHEREAS, Dr. Jefferson’s treatment or care of SAPA-owned animals is treatment or care

by the owner of the animal or “designated caretaker” of the animal;

        WHEREAS, Dr. Jefferson organized SAPA to operate as a “releasing agency,” within the

meaning of Section 828.001(2) of the Texas Health and Safety Code, and her intent remains to

operate it as such.

        WHEREAS, the intent to operate a “releasing agency” is not “intent to violate” Chapter 801

of the Texas Occupations Code, as proscribed in Section 801.004(1).

        WHEREAS, Section 801.004(1) of the Texas Occupations Code exempts SAPA’s and Dr.

Jefferson’s “treatment or care” of SAPA-owned animals from the TBVME’s jurisdiction.

        WHEREAS, Board Rule 573.72 provided as follows:

        (a) A nonprofit or municipal corporation may employ or contract with a veterinarian
        to provide veterinary services in connection with sheltering, sterilization, vaccination,
        or other medical care and treatment of animals.

                                                    1
        (b) Employment by or contractual service to a nonprofit or municipal corporation
        does not exempt the veterinarian from any of the provisions of the Veterinary
        Licensing Act or the Board’s rules.

        (c) Veterinarians employed by, or contracted to, nonprofit or municipal corporations
        shall be liable for any violations of the Act or rules occurring as a result of the
        practice of veterinary medicine or any veterinary services provided by the nonprofit
        or municipal corporation, including those occurring due to the acts or omissions of
        non-licensed employees of, or volunteers for, the nonprofit or municipal
        corporation.

        WHEREAS, Board Rule 573.80(2) defined “designated caretaker” as follows:

        Designated caretaker—a person to whom the owner of an animal has given specific
        authority to care for the animal and who has not been designated, by using the
        pretext of being a designated caretaker, to circumvent the Veterinary Licensing Act
        (Chapter 801, Texas Occupations Code) by engaging in any aspect of the practice of
        veterinary medicine (including alternate therapies). A designated caretaker who treats
        an animal for a condition that the animal was known or suspected of having prior to
        the person being named a designated caretaker, is presumed to be attempting to
        circumvent the Veterinary Licensing Act unless the designated caretaker is following
        the instruction of a veterinarian and is under the appropriate level of supervision per
        board rules. In this situation, the designated caretaker may present evidence to rebut
        the presumption.

        WHEREAS, pursuant to Section 2001.038 of the Administrative Procedure Act, the Final

Judgment (Nov. 14, 2014), in Jefferson v. Texas State Board of Veterinary Medical Examiners, No. D-1-

GN-14-000287, 127th Judicial District Court for Travis County, Texas (Hon. Gisela D. Triana

presiding) decreed that Board Rules 573.72 and 573.80(2) are “contrary to Section 801.004(1) of the

Veterinary Practice Act and therefore invalid.”

        WHEREAS, the TBVME has dismissed its claims in Texas Board of Veterinary Medical

Examiners v. Ellen Jefferson, D.V.M., SOAH Docket No. XXX-XX-XXXX, with prejudice.

        WHEREAS, the TBVME has closed its pending investigations of Dr. Jefferson and SAPA

and advised that it will take no further actions with respect thereto.

        NOW, THEREFORE, in consideration of the above premises and mutual covenants

hereinafter contained, the TBVME and Dr. Jefferson agree as follows:


                                                    2
        1.      TBVME’s Covenant. The TBVME covenants not to (a) take disciplinary action or

prosecute disciplinary charges against Dr. Jefferson for the treatment or care of a SAPA-owned

animal in any manner by her, an employee of SAPA, or a SAPA designated caretaker, or (b) apply

Board Rules 573.72 and 573.80(2) to Dr. Jefferson, an employee of SAPA, or a volunteer of SAPA.

See TEX. OCC. CODE § 801.004(1) (“This chapter does not apply to: (1) the treatment or care of an

animal in any manner by the owner of the animal, an employee of the owner, or a designated

caretaker of the animal, unless the ownership, employment, or designation is established with the

intent to violate this chapter”).

        2.      Dr. Jefferson’s Covenant. Dr. Jefferson covenants to (a) limit SAPA’s treatment

and care of animals (including her treatment and care) to those owned by SAPA, and/or (b)

otherwise comply with Chapter 828 of the Texas Health and Safety Code, including (without

limitation) the surgery requirements and veterinary services limitations in Section 828.012 thereof.

See TEX. HEALTH AND SAFETY CODE § 828.012 ((a) Surgery or nonsurgical sterilization performed

in accordance with this chapter must be performed by a veterinarian or a full-time student of an

accredited college of veterinary medicine as provided by Chapter 801, Occupations Code. (b) A

veterinarian employed by a releasing agency may not perform nonemergency veterinary services

other than sterilization on an animal that the releasing agency knows or should know has an owner.

However, this subsection does not prevent a veterinarian employed by a releasing agency from

performing veterinary services on an animal whose owner is indigent.”).

        3.      Attorneys’ Fees. If any lawsuit is brought to enforce any term or provision of these

covenants, or in connection with any dispute arising from or relating to these covenants or to the

alleged breach of these covenants, the prevailing party shall be entitled to recover its reasonable and

necessary attorneys’ fees and costs incurred in connection with any such lawsuit or proceeding,

throughout trial and all appeals.


                                                   3
        4.      Governing Law and Venue. The foregoing covenants shall be governed by,

enforced under, and construed in accordance with the laws of the State of Texas. Venue for any

action or proceeding relating thereto shall lie exclusively in the state courts in Travis County, Texas.

        5.      Counterparts. These covenants may be executed in multiple counterparts, each of

which will be deemed to be an original, but all of which together will constitute but one and the

same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this covenant on the date and

year first above written.



 _____________________________
 Nicole Oria
 State Bar No. 24002118
 Executive Director
 Texas Board of Veterinary Medical Examiners
 William P. Hobby, Jr. Building, Suite 3-810
 333 Guadalupe Street
 Austin, TX 78701
 512.305.7555
 512.305.7556 (fax)



 _____________________________                          _____________________________
 Bud Alldredge, D.V.M.                                  Roland Lenarduzzi, DVM
 President                                              Vice-President
 Texas Board of Veterinary Medical Examiners            Texas Board of Veterinary Medical Examiners


 _____________________________                          _____________________________
 Dan Craven, DVM,                                       Janie Carpenter, DVM
 Secretary                                              Board Member
 Texas Board of Veterinary Medical Examiners            Texas Board of Veterinary Medical Examiners




                                                    4
_____________________________                     _____________________________
J. Todd Henry, D.V.M.                             James McAdams
Board Member                                      Board Member
Texas Board of Veterinary Medical Examiners       Texas Board of Veterinary Medical Examiners

_____________________________                     _____________________________
Keith Pardue                                      Chad Upham
Board Member                                      Board Member
Texas Board of Veterinary Medical Examiners       Texas Board of Veterinary Medical Examiners



_____________________________
Ellen Jefferson, D.V.M.




                                              5
EXHIBIT C
From:                              Ross, Ted 
Sent:                              Monday, November 16, 2015 10:52 AM
To:                                David Blanke
Cc:                                Ryan D. Clinton; David Brown; Nicole Oria (nicole.oria@tbvme.state.tx.us)
                                   (nicole.oria@tbvme.state.tx.us); Maggie Griffith; Lutostanski, Andrew
Subject:                           RE: TBVME v. Jefferson


David,


Ihave consulted with Board staff about the proposed covenants. Board Staff is ofthe sense that they are overly broad
and that a continuance of the oral argument for the purpose of a board meeting would not be useful.

As for the SOAH case, we will want to see Dr. Jefferson's response to the Suggestion of Mootness and have the
opportunity to file a reply.

Finally, as Istated earlier, Ihave no objection to a reasonable continuance of today's deadline for filing Dr. Jefferson's
response to the Board'sSuggestion of Mootness. How much time do you need? We need to keep in mind the fact that
next week is a short week because of the Thanksgiving holiday.

Thanks.




From: David Blanke [mailto:dblanke@ebblaw.com]
Sent: Monday, November 16, 2015 10:12 AM
To: Ross, Ted
Cc: Ryan D. Clinton; David Brown; David Blanke
Subject: TBVME v. Jefferson

Ted:


We'd like to take you up on the offered extension on responding to the Board's suggestion of mootness. Any
notion when you will have further word on the other SAPA case and die draft covenants? I'm just looking to avoid
an extension that is needlessly long as well as one that is impossibly short.

Thanks.


DPB




EWELL | BROWN | BLANKE

David P. Blanke
Ewell, Brown & Blanke LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701
512.770.4011 (direct)
512.913.2978 (mobile)
877.851.6384 (fax)
EXHIBIT D
From:                             David Blanke
Sent:                             Tuesday, November 10, 2015 9:48 AM
To:                               Ted Ross (Ted.Ross@texasattorneygeneral.gov)
Cc:                               Ryan D. Clinton; David Brown
Subject:                          TBVME v. Jefferson



Ted:


Thanks for the rime this morning. I am writing to follow up with information about the otiier SAPA-related case:
The respondent's name is Christina E. Noltenius, D.V.M., and the case number is 578CP14000522.

Best regards,

DPB




EWELL | BROWN | BLANKE

David P. Blanke
Ewell, Brown & Blanke LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701
512.770.4011 (direct)
512.913.2978 (mobile)
877.851.6384 (fax)
dblanke@ebblaw.com